Exhibit 10.3.2




AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
INTEGRATED MEDIA SOLUTIONS PARTNERS LLC


THIS AMENDED AND RESTATED OPERATING AGREEMENT (this "Agreement") dated May 6,
2010 and effective as of April 30, 2010, is made and entered into by and among
INTEGRATED MEDIA SOLUTIONS PARTNERS LLC, a Delaware limited liability company
(the "Company"), MF + P ACQUISITION CO., a Delaware corporation ("MDC Holdco"),
and INTEGRATED MEDIA SOLUTIONS, LLC, a New York limited liability company ("IMS
Holdco", together with MDC Holdco, are collectively referred to as the "Members"
and individually a "Member").   Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in Article XIII.


WHEREAS, IMS Holdco formed the Company as its sole member, owning 100% of the
Membership Interests (as defined in Section 13.1 hereof) in the Company, and
entered into a Limited Liability Company Agreement of the Company (the "Original
Operating Agreement");


WHEREAS, pursuant to a General Assignment, Bill of Sale and Assumption Agreement
(the "Conveyance Document"), effective as of April 30, 2010 (the "Effective
Date"), a copy of which has been delivered to MDC Holdco, IMS Holdco transferred
to the Company substantially all of its assets, subject to certain disclosed
liabilities, and its ongoing business (the "Business"), in exchange for 100% of
the Membership Interests;


WHEREAS, pursuant to the Membership Unit Purchase Agreement effective as of the
Effective Date (the "Purchase Agreement"), IMS Holdco sold, transferred,
conveyed and delivered to MDC Holdco 750 Class A Units, representing 100% of the
issued and outstanding Class A Units (the "Purchase Transaction"), such that
immediately after giving effect to such transfer, the issued and outstanding
Units of the Company were as follows: MDC Holdco – 750 Class A Units; IMS Holdco
– 250 Class B Units; and


WHEREAS, the Members now desire to enter into this Agreement to supersede the
Original Operating Agreement, to provide for the admission of MDC Holdco as a
member, and to promote their interests and those of the Company by making
provisions in this Agreement to govern their relations as Members;


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Members and the
other parties hereto do hereby agree as follows:

 

--------------------------------------------------------------------------------

 


ARTICLE I
FORMATION OF LIMITED LIABILITY COMPANY


Section 1.1           Formation.  The Company was formed as a limited liability
company under the laws of the State of Delaware by the filing with the Secretary
of State of Delaware of the Certificate of Formation (as may be amended from
time to time, the "Certificate").


Section 1.2           Purpose.  The Company may engage in any lawful business of
every kind and character for which a limited liability company may be organized
under the Delaware Limited Liability Company Act (as amended from time to time,
the "Act") or any successor statute.  The Company shall have all of the powers
provided for a limited liability company under the Act.


Section 1.3           Offices; Registered Agent.  The principal place of
business of the Company shall be 650 Fifth Avenue, New York, New York, 10017, or
such other principal place of business as the Managers (as defined in Section
11.5) may from time to time determine.  The Company may have, in addition to
such office, such other offices and places of business at such locations, both
within and without the State of Delaware, as the Managers may from time to time
determine or the business and affairs of the Company may require.  The
registered agent of the Company in the State of Delaware shall be the initial
registered agent named in the Certificate or such other Person (as defined in
Section 13.1) as the Managers may designate from time to time in the manner
provided by law.


Section 1.4           Filings and Foreign Qualification.  Upon the request of
the Managers, the Members shall promptly execute and deliver all such
certificates and other instruments conforming hereto as shall be necessary for
the Managers to accomplish all filing, recording, publishing and other acts
appropriate to comply with all requirements for the formation and operation of a
limited liability company under the laws of the State of Delaware and for the
qualification and operation of a limited liability company in all other
jurisdictions where the Company shall propose to conduct business.


Section 1.5           Term.  The Company commenced on the date the Company
initially filed its Certificate with the Secretary of State of Delaware and
shall continue in existence, unless sooner terminated in accordance with the
provisions of this Agreement.


ARTICLE II
MEMBERS; MEMBERSHIP INTERESTS; UNITS


Section 2.1           Members and Membership Units.  The Company is authorized
to issue 750 Class A Units and 250 Class B Units, all of which have been issued
and are outstanding, and allocated among the Members as set forth on Schedule
2.1.  Upon any change in the Members or Units, including by reason of the
issuance of additional Units, the Members agree to complete a revised Schedule
2.1 hereof, which shall be deemed incorporated into this Agreement as part of
this Section 2.1.

 
2

--------------------------------------------------------------------------------

 


Section 2.2           Classes of Units.


(a)           Class A Units.  The Class A Units shall have the following
characteristics: (i) an initial Unit Capital Account (as defined in Section
7.2(e) hereof), (ii) provisions relating to transfer as provided in Article X
hereof, (iii) entitlement to a share of Profits and Losses as set forth in
Section 3.3, (iv) entitlement to distributions as provided in Sections 3.4 and
9.2, and (v) voting rights equal to one (1) vote per Unit.


(b)           Class B Units. The Class B Units shall have the following
characteristics: (i) an initial Unit Capital Account, (ii) provisions relating
to transfer as provided in Article X hereof, (iii) entitlement to a share of
Profits and Losses as set forth in Section 3.3, (iv) entitlement to
distributions as provided in Sections 3.4 and 9.2, and (v) voting rights equal
to one (1) vote per Unit.


Section 2.3           Transfer of Units.  In the event a Member sells all or a
portion of its Membership Interests in accordance with Article X hereof, then
effective as of the date of the sale and subject to compliance with Section 10.1
hereof, such Member shall automatically cease to be a Member in the Company as
to such sold Unit.  Upon the acquisition by MDC Holdco of any other Units
pursuant to the procedures set forth in Article X hereof, MDC Holdco shall have
all of the rights, powers and duties associated with such Units.


Section 2.4           Additional Members and Membership Interests.  Additional
Persons may be admitted to the Company as Members and Membership Interests may
be created and issued to such Persons on such terms and conditions as the
Members shall approve, subject to Section 4.1 hereof.  The terms of admission or
issuance may specify the creation of different classes or groups of Members
having different rights, powers and duties.  The creation of any new class or
group of Members shall be indicated in an amendment to this Agreement in
accordance with Section 14.4 hereof and such amendment shall indicate the
different rights, powers and duties of the classes or groups of Members.


Section 2.5           Liability of Member.  Except as expressly provided under
the Act, no Member shall be liable for the debts, liabilities, contracts or
other obligations of the Company, and no Member shall be required to make any
loans to the Company.  Subject to the limitations and conditions provided for in
Article XI hereof and the Act, the Company shall indemnify and hold harmless a
Member in the event a Member becomes liable, notwithstanding the preceding
sentence, for any debt, liability, contract or other obligation of the Company.


Section 2.6           Limitations on Members.  Other than as specifically
provided for in this Agreement, the Purchase Agreement, an Employment Agreement
entered into pursuant to the Purchase Agreement (the "Employment Agreements"),
or the Act, no Member shall: (a) be permitted to take part in the business or
control of the business or affairs of the Company; (b) have any voice in the
management or operation of any Company property; or (c) have the authority or
power to act as agent for or on behalf of the Company or any other Member, to do
any act which would be binding on the Company or any other Member, or to incur
any expenditures, debts, liabilities or obligations on behalf of or with respect
to the Company.

 
3

--------------------------------------------------------------------------------

 


Section 2.7           Certification of Units. The Company may at its election
issue certificates to the Members representing the Units held by such Member. If
such election is approved by the Managers, then this Section 2.7 shall apply and
not otherwise:


(a)           Certificates attesting to the ownership of Units in the Company
shall be in such form as shall be approved by the Managers and shall state that
the Company is a limited liability company formed under the laws of the State of
Delaware, the name of the Member to whom such certificate is issued and that the
certificate represents limited liability company interests within the meaning of
the Act.  Each such certificate shall be signed by such officers of the Company
as are approved by the Managers.


(b)           The transfer register or transfer book and blank certificates
shall be kept by the secretary of the Company or by any transfer agent or
registrar approved by the Managers for that purpose. The certificates shall be
numbered and registered in the share or unit register or transfer books of the
Company as they are issued. Except to the extent that the Company shall have
received written notice of an assignment of any Unit in the Company, the Company
shall be entitled to treat the Person in whose name any certificates issued by
the Company stand on the books of the Company as the absolute owner thereof, and
shall not be bound to recognize any equitable or other claim to, or interest in,
such Unit on the part of any other Person.


(c)           Subject to all provisions herein relating to transfers of Units,
if the Company shall issue certificates in accordance with the provisions of
this Section 2.7, transfers of Units shall be made on the register or transfer
books of the Company upon surrender of the certificate therefor, endorsed by the
Person named in the certificate or by an attorney lawfully constituted in
writing.


(d)          The holder of any certificates issued by the Company shall
immediately notify the Company of any loss, destruction or mutilation of such
certificates, and the Managers may cause a new certificate or certificates to be
issued to such holder, in case of mutilation of the certificate, upon the
surrender of the mutilated certificate or, in case of loss or destruction of the
certificate, upon satisfactory proof of such loss or destruction and, if the
Managers shall so determine, the granting of an indemnity as is approved by the
Managers.


ARTICLE III
CAPITAL CONTRIBUTIONS; ALLOCATIONS AND DISTRIBUTIONS


Section 3.1           Capital Account; Capital Contributions.


(a)           The Capital Accounts of the Members shall be computed in
accordance with Section 7.2 below.  The Members hereby recognize the following
to be the factual basis on which the Capital Accounts shall be so computed: (i)
prior to the purchase of Class A Units by MDC Holdco from IMS Holdco pursuant to
the Purchase Agreement, IMS Holdco made a capital contribution to the Company in
an amount equal to the fair market value of the Business, which fair market
value the Members agreed was equal to 133.33% of the fair market value of the
actual consideration paid by MDC Holdco to IMS Holdco pursuant to the Purchase
Agreement (the value of such consideration being the "Purchase Consideration
Value"); (ii) pursuant to the Purchase Agreement, MDC Holdco acquired 100% of
the Class A Units and 75% of IMS Holdco's former aggregate Capital Account in
the Company and accordingly the Capital Account of MDC Holdco equals the
Purchase Consideration Value; and (iii) the remaining aggregate Capital Account
of IMS Holdco equals 33.33% of the Purchase Consideration Value.

 
4

--------------------------------------------------------------------------------

 


(b)           The Members agree that for purposes of this Agreement, each of MDC
Holdco and IMS Holdco shall be deemed to have made initial Capital Contributions
equal to their initial Capital Account balance as set forth in Section 3.1(a)
above, and on Schedule A hereto, which shall be adjusted by the Members as soon
as the final Purchase Consideration Value has been determined in accordance with
the Purchase Agreement.  The Members also agree that the Gross Asset Values (as
defined in Section 13.1 below) of all Business assets are to be determined as
set forth in Section 8 of the Conveyance Document (as defined in the Purchase
Agreement).


Section 3.2           Withdrawal and Return of Capital Contribution.  No Member
shall have the right to receive or withdraw its Capital Contribution except to
the extent, if any, that any distribution made pursuant to the express terms of
this Agreement may be considered as such by law or as expressly provided for in
this Agreement.


Section 3.3           Allocation of Profits and Losses.


(a)           Except as otherwise provided in this Section 3.3, all Profits and
Losses of the Company (as such terms are defined in Section 13.1 hereof) for any
calendar year shall be allocated and charged to the Members for income tax
purposes (including without limitation the capital account maintenance
regulations under Section 704(b) of the Code) as follows:


(i)           Profits shall be allocated as follows:


 
(A)
First, to those Members to whom GAAP PBT (as such term is defined in Section
13.1) for such calendar year and each prior calendar year since the Effective
Time has been allocated under Section 3.5 until the excess of the cumulative
allocations to each such Member of Profits for such calendar years under this
Section 3.3(a)(i) over any cumulative allocations to each such Member of Losses
under Section 3.3(a)(ii) for such calendar years equals the amount of GAAP PBT
so allocated to each such Member during such calendar years; and



 
(B)
Thereafter, to the Members holding Class A Units and Class B Units pro rata in
accordance with the number of such Units held by them.



(ii)           Losses shall be allocated as follows:


 
(A)
First, to the extent of any excess of Profits allocated under Section
3.3(a)(i)(B) over Losses allocated under this Section 3.3(a)(ii)(A), 100% to the
Members in the proportion in which such excess was allocated;


 
5

--------------------------------------------------------------------------------

 


 
(B)
Second, to the extent of any excess of Profits allocated under Section
3.3(a)(i)(A) over Losses allocated under this Section 3.3(a)(ii)(B), 100% to the
Members in the proportion in which such excess was allocated;



 
(C)
Third, to the Members holding Class A Units and Class B Units pro rata in
accordance with the number of such Units held by them.



(b)          In the case of any property contributed to the Company by any
Member which at the time of contribution has an adjusted tax basis which differs
from its fair market value, items of Profits, Losses, income, gain and deduction
for income tax purposes shall be allocated as required under Section 704(c) of
the Code to take into account such difference.   The parties agree that such
allocations will be made following the traditional method with remedial
allocations.


(c)           Notwithstanding anything to the contrary in this Agreement, all
items of income attributable to any: (A) change in method of accounting for a
taxable period ending on or prior to the Effective Time or a change in method
required on account of the transactions contemplated to occur on the Effective
Time, whether under Section 481 or otherwise; (B) "closing agreement" as
described in Code Section 7121 (or any corresponding or similar provision of
state, local, or foreign income tax law); and (C) installment sale or open
transaction disposition made on or prior to the Effective Time, shall be
allocated 100% to IMS Holdco.  The Members agree that if the allocation provided
for in the preceding sentence cannot be done, the Managers shall cause the
Company to allocate items of income, gain, deduction, and loss among the Members
to achieve substantially the same results as if such allocation had been
done.  In addition, an amount of income equal to any income triggered to MDC
Holdco and/or the Company on account of any deemed assumption by either or both
of them of any deferred revenue of IMS Holdco as of the Effective Time shall be
allocated 100% to IMS Holdco.


(d)           Any item of taxable income, gain, loss or deduction of the Company
(as well as any credits or the basis of property to which such credits apply) as
determined for federal income tax purposes shall be allocated in the same manner
as the corresponding income, gain, loss, or deduction is allocated under Section
3.3(a) (as modified by Section 3(e)).  Allocations pursuant to this Section
3.3(d) are solely for purposes of federal, state, and local taxes and shall not
affect, or in any way be taken into account in computing, any Member’s Capital
Account or share of Profits, Losses, other items, or distributions pursuant to
any provision of this Agreement.


(e)           Special Allocations and Limitations


(1)           In the event a Member unexpectedly receives in any taxable year
any adjustments, allocations, or distributions described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6) which cause or increase an Adjusted
Capital Account Deficit (as defined in Section 13.1) of such Member, items of
Company income and gain shall be specially allocated to such Member in such
taxable year (and, if necessary in subsequent taxable years), in an amount and
manner sufficient to eliminate, to the extent required by the Treasury
Regulations, the Adjusted Capital Account Deficit of such Member as quickly as
possible.

 
6

--------------------------------------------------------------------------------

 


(2)           Notwithstanding the provisions of Section 3.3(a), in no event
shall Losses of the Company be allocated to a Member if such allocation would
result in such Member’s having an Adjusted Capital Account Deficit at the end of
any taxable year.  All Losses in excess of the limitation set forth in this
Section 3.3(e)(2) shall be allocated to the Members with positive balances in
their Capital Accounts, as a class pro rata in proportion to such positive
balances.


(3)           The allocations set forth in Sections 3.3(e)(1) and (2) and
Sections 3.3.(f)(1) and (2) (collectively, the "Regulatory Allocations") are
intended to comply with certain requirements of Treasury Regulations promulgated
under Section 704 of the Code.  The Regulatory Allocations shall be taken into
account in allocating other Profits, Losses, and items of income, gain, loss,
and deduction to each Member so that, to the extent possible, and to the extent
permitted by Treasury Regulations, the net amount of such allocations of other
Profits, Losses, and other items and the Regulatory Allocations to each Member
shall be equal to the net amount that would have been allocated to each Member
if the Regulatory Allocations had not been made.


(4)           The respective interests of the Members in the Profits, Losses, or
items thereof shall remain as set forth above unless changed by amendment to
this Agreement or by an assignment of a Unit authorized by the terms of this
Agreement.  Except as otherwise provided herein, for tax purposes, all items of
income, gain, loss, deduction, or credit shall be allocated to the Members in
the same manner as are Profits and Losses; provided, however, that with respect
to property contributed to the Company by a Member, such items shall be shared
among the Members so as to take into account the variation between the basis of
such property and its fair market value at the time of contribution in
accordance with the remedial method under Section 704(c) of the Code.


(5)           The Capital Accounts of all Members shall be adjusted pursuant to
the rules of Treasury Regulation Section 1.704-1(b)(2)(iv)(f) upon the
circumstances set forth in Treasury Regulation Section
1.704-1(b)(2)(iv)(f)(5).  Corresponding adjustments shall be made as provided
for under Treasury Regulation 1.704-1(b)(2), including Section
1.704-1(b)(2)(iv)(g).


(f)           Other Special Allocations.  The following special allocations
shall be made in the following order:


(1)           Except as otherwise provided in Section 1.704-2(f) of the Treasury
Regulations, notwithstanding any other provision of this Section 3, if there is
a net decrease in Company Minimum Gain (as defined in Section 13.1) during any
fiscal year, each Member shall be specially allocated items of Company income
and gain for such fiscal year (and, if necessary, subsequent fiscal years) in an
amount equal to such Member's share of the net decrease in Company Minimum Gain,
determined in accordance with Section 1.704-2(g) of the Treasury
Regulations.  Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto.  The items to be so allocated shall be determined in
accordance with Sections 1.704-2(f)(6) and 1.704-2(j)(2) of the Treasury
Regulations.  This Section 3.3(e)(1) is intended to comply with the minimum gain
chargeback requirement in Section 1.704-2(f) of the Treasury Regulations and
shall be interpreted consistently therewith.

 
7

--------------------------------------------------------------------------------

 


(2)           Except as otherwise provided in Section 1.704-2(i)(4) of the
Treasury Regulations, notwithstanding any other provision of this Section 3, if
there is a net decrease in Member Nonrecourse Debt Minimum Gain (as defined in
Section 13.1) attributable to a Member Nonrecourse Debt (as defined in Section
13.1) during any fiscal year, each Member who has a share of the Member
Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse Debt,
determined in accordance with Section 1.704-2(i)(5) of the Treasury Regulations,
shall be specially allocated items of Company income and gain for such fiscal
year (and, if necessary, subsequent fiscal years) in an amount equal to such
Member’s share of the net decrease in Member Nonrecourse Debt Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with
Section 1.704-2(i)(4) of the Treasury Regulations.  Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto.  The items to be so allocated
shall be determined in accordance with Sections 1.704-2(i)(4) and 1.704-2(j)(2)
of the Treasury Regulations.  This Section 3.3(e)(2) is intended to comply with
the minimum gain chargeback requirement in Section 1.704-2(i)(4) of the Treasury
Regulations and shall be interpreted consistently therewith.


(3)           Nonrecourse Deductions (as defined in Section 13.1) for any fiscal
year shall be specially allocated among the Members in proportion to their
Units.


(4)           Any Member Nonrecourse Deductions (as defined in Section 13.1) for
any fiscal year shall be specially allocated to the Member who bears the
economic risk of loss with respect to the Member Nonrecourse Debt to which such
Member Nonrecourse Deductions are attributable in accordance with Section
1.704-2(i)(1) of the Treasury Regulations.


(5)           Solely for purposes of determining a Member's proportionate share
of the "excess nonrecourse liabilities" of the Company within the meaning of
Section 1.752-3(a)(3) of the Treasury Regulations, the Members' interests in
Company profits are in proportion to their Units, and, for purposes of
allocating Nonrecourse Liabilities (as defined in Section 13.1) of the Company
among the Members pursuant to Treasury Regulation Section 1.752-3(a)(3), the
parties agree that each Member's interest in Company profits shall equal its
Units.


(6)           To the extent permitted by Section 1.704-2(h)(3) of the Treasury
Regulations, the Members shall endeavor to treat distributions of funds as
having been made from the proceeds of a Nonrecourse Liability (as defined in
Section 13.1) or a Member Nonrecourse Debt (as defined in Section 13.1) only to
the extent that such distributions would cause or increase an Adjusted Capital
Account Deficit for any Member.

 
8

--------------------------------------------------------------------------------

 


(7)           For purposes of determining the character (as ordinary income or
capital gain) of any Profits allocated to the Members pursuant to this Section
3, such portion of Profits that is treated as ordinary income attributable to
the recapture of depreciation shall, to the extent possible, be allocated among
the Members in the proportion which (i) the amount of depreciation previously
allocated to each Member bears to (ii) the total of such depreciation allocated
to all Members.  This Section 3.3(f)(7) shall not alter the amount of
allocations among the Members pursuant to this Section 3, but merely the
character of income so allocated.


(g)           The Members are aware of the income tax consequences of the
allocations described, and hereby agree to be bound by the provisions of this
Section 3.3 in reporting their respective shares of Company income and loss for
income tax purposes.


(h)           It is the intention of the Company and its Members that the
Company be taxed as a partnership for all purposes of the Code and similar
income tax laws.


(i)           All matters concerning the valuation of securities, the allocation
of profits, gains and losses among the Members, including the taxes on those
profits, gains and losses, and accounting procedures, not specifically and
expressly provided for by the terms of this Agreement, shall be determined in
good faith by the Managers with regard to their fiduciary duty to the Members,
whose determination shall be final, binding and conclusive upon all of the
Members.


Section 3.4           Distributions.


(a)           Subject to the making of the Tax Distributions (as defined in
clause (b) below), to the extent permitted by the Act, the Company shall
distribute Cash Flow (as defined in Section 13.1) of the Company as follows:


 
(i)
first, distributions of Cash Flow generated by the Company in respect of any
calendar year, shall be distributed 100% to the holders of the Class A Units in
an amount equal to the sum of (a) the allocation to such holders of GAAP PBT
under Section 3.5(a) for such calendar year plus (b) the Class A Distribution
Shortfall Amount (as defined in Section 13.1) for such year; and



 
(ii)
thereafter, distributions of Cash Flow generated by the Company in respect of
any calendar year shall be distributed to the holders of the Class B Units in an
amount no greater than the sum of (a) the allocation to such holders of GAAP PBT
under Section 3.5(a) for such calendar year plus (b) the Class B Distribution
Shortfall Amount (as defined in Section 13.1) for such year.



Distributions described above shall be made on a quarterly basis, generally in
arrears, based upon the financial statements of the Company and its subsidiaries
then available to the Managers.

 
9

--------------------------------------------------------------------------------

 


(b)           Notwithstanding anything in this Agreement to the contrary, in
preference to any other distributions pursuant to this Section 3.4, the Members
shall cause the Company to distribute cash of the Company to its Members on a
quarterly (or other reasonable) basis at least sufficient for each Member to
meet such Member's required federal, state and local income tax payments in
respect of such Member's distributive share of the Company's taxable income for
the current or the prior fiscal year calculated at the maximum individual tax
rates for a resident of New York City taking into account the deduction
allowable for federal income taxes of any state income taxes (which tax payments
shall include (i) estimated tax payments in respect of the current fiscal year
and (ii) any remaining payments of income tax on account of the prior fiscal
year not funded out of Tax Distributions in respect of estimated payments for
such prior fiscal year) (the "Tax Distributions").  For purposes hereof, if a
Member is a "pass-through" entity for income tax purposes, the Tax Distributions
required hereby shall be made in amounts which are at least sufficient to meet
the tax payment requirements of the stockholders or members of such Member in
respect of their allocated Profits hereunder. For purposes of Section 3.4(a)
hereof, Tax Distributions shall be deemed to be distributions of Cash Flow at
the time of such Tax Distribution.


(c)           Any distribution of funds prior to the end of the fiscal year in
which such funds came into possession of the Company shall be treated as a
non-interest-bearing loan (a "draw") from the Company to each Member receiving
such draw and shall be deemed repaid by reducing the amount of each subsequent
distribution to the Member receiving such draw pursuant to this Section 3.4(c)
by the lesser of (i) the entire amount otherwise distributable to the Member
receiving such draw, and (ii) the entire amount of any unrepaid draws pursuant
to this Section 3.4(c).


(d)           All amounts withheld pursuant to the Code and Tax Regulations or
any provision of any state or local tax law with respect to any payment,
distribution, or allocation to the Company or the Members shall be treated as
amounts distributed to the Members pursuant to this Section 3.4 for all purposes
under this Agreement.  The Managers are authorized to withhold from
distributions, or with respect to allocations, to the Members and to pay over to
any Federal, state, or local government any amounts required to be so withheld
pursuant to the Code and Tax Regulations or any provisions of any other Federal,
state, or local law, and shall allocate any such amounts to the Members with
respect to which such amount was withheld.  Notwithstanding any other provision
in this Agreement, prior to the making any such distribution, the Managers in
their sole discretion may require the delivery to the Managers from each or any
potential distributee such evidence as the Managers may reasonably request
evidencing the absence of any third-party claims with respect to such potential
distribution.


Section 3.5           Allocation of GAAP PBT.


(a)           GAAP PBT (as defined in Section 13.1) for purposes of this
Agreement shall be allocated for any calendar year as follows:


 
(i)
first, GAAP PBT shall be allocated to the Loss Account (as defined in Section
3.5(b) below) until such Loss Account shall have been brought to zero;


 
10

--------------------------------------------------------------------------------

 


 
(ii)
next, with respect to calendar years 2010 through 2014, GAAP PBT generated by
the Company in such years shall be allocated 100% to the holders of the Class A
Units; and



 
(iii)
thereafter, with respect to all calendar years from and after 2015,  GAAP PBT
generated by the Company in such year shall be allocated to the Members in
accordance with the number of Units held by such Member.



(b)           Allocation of Annual Loss.  In the event that GAAP PBT for any
year shall be less than zero, such amount (expressed as a negative) shall be
allocated to a loss account (the "Loss Account"), which shall be required to be
brought to zero through allocations of future year allocations of GAAP PBT
pursuant to Section 3.5(a)(i) before allocations of positive GAAP PBT shall be
made to the Members.


ARTICLE IV
MANAGEMENT


Section 4.1           Management of the Company.


(a)           Except to the extent otherwise provided for herein, the powers of
the Company shall be exercised by and under the authority of, and the business
and affairs of the Company shall be managed under, the direction of the Managers
of the Company. Notwithstanding the foregoing or any other provisions hereof to
the contrary, until MDC Holdco or one of its Affiliates has purchased and paid
for 100% of the Class B Units the taking of any of the actions listed in clauses
(i) through (xv) below shall require the mutual agreement of MDC Holdco and IMS
Holdco.  The mutual agreement of MDC Holdco and IMS Holdco may be obtained by a
vote at a meeting of the Members or by the written consent of MDC Holdco and IMS
Holdco.


(i)            a sale, lease or other disposition of all or substantially all or
a significant part of the assets or business of the Company or any subsidiary
thereof, except in connection with (x) a sale, lease or other disposition of all
or substantially all or a significant part of the assets or business or stock
(an "MDC Sale") of MDC Partners Inc. ("MDC Partners"); (y) an MDC Financing (as
defined in Section 4.1(e) hereof) or the exercise of a default remedy under any
agreement entered into in connection with an MDC Financing; or (z) any transfer
by MDC Holdco or any of its Affiliates of their respective interest in the
Company to another wholly-owned subsidiary of MDC Partners (an "MDC Internal
Transfer") (for purposes of this Agreement, in the event of any MDC Internal
Transfer, the term MDC Holdco as used in this Agreement shall include any such
transferee);


(ii)           a merger, consolidation or amalgamation of the Company or any
subsidiary with and into another Person or of another Person with and into the
Company or any subsidiary, except in connection with an MDC Sale, an MDC
Internal Transfer or an MDC Financing;

 
11

--------------------------------------------------------------------------------

 


(iii)          the authorization or issuance of additional Class A Units, Class
B Units or other equity ownership interests in, or the granting of any other
rights to participate in the proceeds of the sale of assets of the Company which
are dilutive to IMS Holdco; or the incurring of debt for borrowed money in
excess of the amount provided for in the approved annual operating budget or
capital expenditure budget, except in connection with borrowings under the terms
and conditions of the MDC Cash Management Program (and in compliance with
Section 4.1(d) below);


(iv)          an acquisition by the Company or any of its subsidiaries of the
stock, assets or business of another Person or any investment by the Company of
funds or other assets in another Person (other than money market investments or
their equivalent);


(v)           except as permitted under Section 14.4 hereof, a material
amendment or modification to the Certificate or this Agreement;


(vi)          a relocation of the Company's offices from either its current
office location at (a) 650 Fifth Avenue, New York, New York or (b) 50 S. Beverly
Drive, Beverly Hills, California, at any time while either lease thereon remains
in effect under such lease's terms in effect as of the Effective Date, unless
such relocation occurs as a result of the failure to obtain the consent of the
landlord in connection with the assignment of such lease;


(vii)         the making of any loan to any employee of the Company or any of
its subsidiaries other than reasonable travel and business expense advances in
the ordinary course and consistent with past practices exceeding $10,000, in the
aggregate, at any one time outstanding;


(viii)        any change in the name of the Company;


(ix)           entering into any business other than, or any transaction outside
of, the normal business activities of the Company and any of its subsidiaries
and related activities other than a MDC Internal Transfer;


(x)           the payment by the Company of any general management fee to any
Member or one of such Member's Affiliates;


(xi)           a fundamental change to the nature of the business of the Company
and its subsidiaries, taken as a whole;


(xii)          the formation of any subsidiaries of the Company or any of its
subsidiaries;

 
12

--------------------------------------------------------------------------------

 


(xiii)        except as otherwise may be required by law, and subject to (in all
instances) the approved profit plan and operating and capital expenditure
budgets of the Company and its subsidiaries, if any, and provided that at least
one Principal (as defined in the Purchase Agreement) is in the active employ of
the Company, (x) modify the salary, bonus or other incentive compensation of any
employee of the Company or any of its subsidiaries, or (y) adopt or amend any
profit sharing or other employee benefit or compensation plan for the Company or
any of its subsidiaries; provided, however, this clause (xiii) shall not apply
to the employment terms of Robert Ingram, whose employment terms are set forth
in his Employment Agreement, or any other individual in the position of Chief
Executive Officer of the Company;


(xiv)        except as otherwise may be required by law, and subject to (in all
instances) the approved profit plan and operating and capital expenditure
budgets of the Company and its subsidiaries, if any, and provided that at least
one Principal is in the active employ of the Company, hire, or fire "without
cause", any employee of the Company or any of its subsidiaries whose annual
salary is less than $200,000, without the consent of the then Chief Executive
Officer of the Company (or if there is more than one such Chief Executive
Officer, then any of such Chief Executive Officers, it being understood that as
of the date of this Agreement Robert Ingram is the Chief Executive Officer of
the Company); and


(xv)         the delegation to any Manager or to any committee of the Board of
Managers of the Company or any subsidiary or to any officer of the Company or
any subsidiary the power to take any of the actions referred to in the foregoing
clauses before obtaining the authorization required by this Section 4.1(a).


(b)           As long as this Agreement is in full force and effect, the Company
shall keep on file at its principal office a copy of this Agreement. The Company
shall make such copy available to any Member during normal business hours and
upon reasonable advance written notice.


(c)           As long as this Agreement is in full force and effect, the Company
and the Members agree that they shall cause any and all subsidiaries of the
Company to comply with the provisions of this Section 4.1 as if such provisions
were applicable to such subsidiary.


(d)          The Members hereto further agree that the operations of the Company
and its subsidiaries shall be conducted (i) subject to Section 4.1(g) below, to
participate in the overall cash management and banking program of MDC Partners
(the "MDC Cash Management Program"), and (ii) to comply on a timely basis with
the financial reporting and budgeting procedures of MDC Partners as from time to
time in effect, which procedures require the approval of an annual operating
budget, capital expenditure budget and cash flow projections and require
management of operating companies to seek approval prior to material deviations
from such budgets.

 
13

--------------------------------------------------------------------------------

 


(e)           Notwithstanding anything to the contrary contained in this
Agreement, in consideration for the payment of the purchase price pursuant to
the Purchase Agreement and for other good and valuable consideration, the
Members hereby (i) agree that MDC Partners  and/or one or more of its
Affiliates, in connection with its or any of its Affiliates’ current or future
credit facilities, debt offerings (including, without limitation, senior,
subordinated or mezzanine debt issued in a public offering or a Regulation S or
Rule 144A private placement) or any other debt agreements, shall be entitled to:
(w) pledge or grant a security interest in or otherwise have a lien placed upon
MDC Holdco's Membership Interests; (x) pledge or grant a security interest in or
otherwise have a lien placed upon the assets and properties of the Company
and/or its subsidiaries; (y) assign all of its rights, benefit, title and
interest in the Company and distributions therefrom, including, without
limitation, all rights and claims pursuant to and under any Call to, or to an
agent or representative on behalf of, its bank or lender or group of banks or
group of lenders from time to time (as applicable and collectively, the
"Lender"); and (z) have the Company and/or its subsidiaries provide guarantees
and such other ancillary security and related documentation as reasonably
required by the Lender from time to time (the items in (w), (x), (y) and (z)
being collectively referred to as an "MDC Financing"); and (ii) consent
unconditionally to (x) the granting of all security and the execution of all
documents required in connection with an MDC Financing and the enforcement
thereof, where applicable, by the Lender; and (y) any transaction by which the
Lender becomes the absolute legal and beneficial owner of any Membership
Interests which have been pledged or assigned to it.


(f)           MDC Partners shall cause sufficient working capital to be made
available to the Company as shall be determined by the Board of Managers to be
reasonably necessary to execute upon its approved annual operating and capital
expenditure budgets, but in no event shall MDC Partners or any of its Affiliates
be required to fund losses of the Company or any of its subsidiaries.  Such
working capital shall be provided to the Company on terms consistent with the
MDC Cash Management Program and accordingly, neither MDC Partners nor any of its
Affiliates shall be required to provide working capital in the event that the
consolidated cash balance of the Company in the MDC Cash Management Program is
negative. The parties hereto further agree that the Company shall hereby adopt,
and shall take appropriate steps to cause the employees of the Company to comply
with, the Code of Conduct of MDC Partners, as the same may be amended from time
to time.


(g)           The Company shall comply with all applicable federal, state and
local laws and the Company shall provide reasonable assistance to MDC Partners
and its Affiliates in their compliance with all applicable federal, state and
local laws, including without limitation, the provisions of the Sarbanes-Oxley
Act of 2002, as amended from time to time.


Section 4.2           Authority of Managers.  Unless specifically authorized by
a resolution duly adopted by the Managers, no Manager, solely in his capacity as
a Manager, shall have the authority or power to act as agent for or on behalf of
the Company or any other Manager, to do any act which would be binding on the
Company or any other Manager, to incur any expenditures on behalf of or for the
Company, or to execute, deliver and perform any agreements, acts, transactions
or other matters on behalf of the Company.

 
14

--------------------------------------------------------------------------------

 


Section 4.3           Number and Qualifications of Managers.  As long as IMS
Holdco owns outstanding Units of the Company, there shall be five (5) Managers
of the Company of which MDC Holdco shall be entitled to appoint three (3)
Managers and IMS Holdco shall be entitled to appoint two (2) Managers (each
Manager appointed by IMS Holdco must be a full-time employee of the Company or
one of its subsidiaries); thereafter the Managers shall be elected in accordance
with Section 4.4.  No decrease in the number of Managers shall have the effect
of shortening the term of any incumbent Manager.  None of the Managers need be
Members of the Company or residents of the State of Delaware.  The initial
designees of MDC Holdco are Gavin Swartzman, Michael Sabatino and David
Doft.  The initial designees of IMS Holdco are Robert Ingram and Desiree Du
Mont.


Section 4.4           Election and Term of Service.  At any annual meeting of
Members held in accordance with this Agreement, the Members may elect Managers
to serve until the next succeeding annual meeting.  Subject to Section 4.3, the
individuals receiving the greatest number of votes (determined by number of
Units cast in favor) shall be the Managers.  Cumulative voting for the election
of Managers shall not be permitted.  Each Manager elected shall serve as Manager
for the term for which he is elected and until his successor shall have been
elected by the Members and qualified or until his earlier death, resignation,
retirement, disqualification or removal in accordance with this Agreement.


Section 4.5           Removal; Filling of Vacancies.  As long as IMS Holdco owns
outstanding Units of the Company, only MDC Holdco can remove and replace its
appointed Managers and only IMS Holdco can remove and replace its appointed
Managers.  Following such time, the Members by the required vote as set forth in
Section 5.5 shall be entitled to remove any Manager and to elect for the
unexpired term of such Manager so removed another individual.  Upon the
resignation, retirement or death of any of the Managers of the Company, subject
to Section 4.3, the Members by the required vote as set forth in Section 5.5,
shall be entitled to elect another Person for the unexpired term of such
Manager.


Section 4.6           Place of Meetings.  Meetings of the Managers, annual,
regular or special, shall be held in New York, NY, unless otherwise agreed to by
the Managers.


Section 4.7           Annual Meetings.  Annual meetings of the Managers, of
which no notice shall be required, shall be held at the discretion of the
Managers immediately following any annual meeting of Members, at which time any
and all business may be transacted.


Section 4.8           Regular Meetings.  The Managers shall notify each of the
Members of regular meetings of the Managers, which meetings shall be held at
such times and places as may be fixed from time to time by resolution adopted by
the Managers.  Except as otherwise provided by statute, any and all business may
be transacted at any regular meeting.  The Managers shall be given reasonable
notice of the date, time and place of any scheduled regular meeting.


Section 4.9           Special Meetings.  Special meetings of the Managers may be
called by any Manager on not less than twenty-four hours’ notice to each
Manager, either personally or by mail (overnight service), telegram, telephone,
facsimile or similar communication.  Only business within the purpose or
purposes described in the notice of special meeting of Managers may be conducted
at the meeting.

 
15

--------------------------------------------------------------------------------

 


Section 4.10         Quorum of and Action by Managers.  At all meetings of the
Managers the presence of a majority of the number of Managers fixed by or in the
manner provided by this Agreement shall be necessary and sufficient to
constitute a quorum for the transaction of business.  Unless otherwise
specifically required by law or this Agreement, the act of a majority of
Managers present at a meeting at which a quorum is present shall be the act of
the Managers; provided that such majority includes the affirmative vote of one
MDC Holdco Manager.  If a quorum shall not be present at any meeting of the
Managers, the Managers present may adjourn the meeting to another time by giving
reasonable notice of the date, time and place of the adjourned meeting to all
Managers. At any such adjourned meeting at which a quorum is present, any
business may be transacted that might have been transacted at the meeting as
originally convened.


Section 4.11         Approval or Ratification of Acts or Contracts by
Members.  The Managers, in their discretion, may submit any act or contract for
approval or certification at any annual meeting of the Members, or at any
special meeting of the Members called for the purpose of considering any such
act or contract, and subject to the provisions of Section 4.1(a), any act or
contract that shall be approved or ratified by the holders of a majority of the
Units entitled to vote thereon or such greater percentage as may be provided by
any other applicable provision of this Agreement shall be as valid and binding
upon the Company and upon all the Members as if it shall have been approved or
ratified by every Member of the Company.


Section 4.12         Action Without a Meeting.  Subject to Section 4.1(a), any
action required or permitted to be taken at any meeting of the Managers may be
taken without a meeting, with prior notice of such contemplated action to each
of the Managers (with no requirement to provide copies to any additional persons
described in Section 14.1 or otherwise), and without a vote, if a consent or
consents in writing, setting forth the action so taken, shall be signed by the
minimum number of Managers that would have been required to approve such action
at a meeting and the writing or writings are filed with the minutes of
proceedings of the Managers.  A telegram or similar transmission by a Manager,
or a photographic, pdf, facsimile or similar reproduction of a writing signed by
a Manager, shall be regarded as signed by the Manager for purposes of this
Section 4.12.


Section 4.13         Telephone Meetings.  Any Manager may participate in any
meeting of Managers by using conference telephone or similar communications
equipment by means of which all individuals participating in the meeting can
hear each other, and participation in a meeting pursuant to this Section shall
constitute presence in person at such meeting.


Section 4.14         Interested Managers and Officers.  No contract or
transaction between the Company and one or more of its Managers or between the
Company and any other Person in which one or more of its Members, Managers or
officers are shareholders, partners, members, directors, managers or officers,
or have a financial or equity interest, shall be void or voidable solely for
this reason, or solely because the Manager is present at or participates in the
meeting of the Managers which authorizes the contract or transaction, or solely
because his or their votes are counted for such purpose, if: (i) all material
facts as to the relationship or interest and as to the contract or transaction
are disclosed or are known to the Managers, and the Managers in good faith
authorize the contract or transaction by the affirmative vote of a majority of
the disinterested Managers, even though the disinterested Managers be less than
a quorum; (ii) the material facts as to the relationship or interest and as to
the contract or transaction are disclosed or are known to the Members entitled
to vote thereon, and the contract or transaction is specifically approved in
good faith by vote of a majority of the disinterested holders of Units entitled
to vote thereon or such greater percentage as may be provided by any other
applicable provision of this Agreement; or (iii) the contract or transaction is
fair as to the Company as of the time it is authorized, approved or ratified by
the Managers or the Members.

 
16

--------------------------------------------------------------------------------

 


Section 4.15         Manager's Compensation.  No Manager shall be entitled to
receive any compensation for attendance at meetings of the Managers or otherwise
serving as a Manager. Nothing in this Agreement shall be construed to preclude
any Manager from serving the Company in any other capacity and receiving proper
compensation therefor.


Section 4.16         Time Devoted to Company.  The Managers shall devote such
time to Company business as they deem necessary to manage and supervise the
business and affairs of the Company in an efficient manner; but nothing in this
Agreement shall preclude the employment of any agent, third party or Affiliate
to manage or provide other services with respect to the Company’s assets or
business as the Managers shall determine.


Section 4.17         Liability of Managers.  Except as expressly provided under
the Act, no Manager shall be liable for the debts, liabilities, contracts or
other obligations of the Company; provided, however, that each Manager shall be
liable for any debts, liabilities, contracts or other obligations of the Company
incurred or agreed to by such Manager without authorization and in violation of
Section 4.2 of this Agreement.


ARTICLE V
MEETINGS OF MEMBERS


Section 5.1           Annual Meetings.  An annual meeting of the Members shall
not be required, but if called by any Member may be held on such date, at such
time and at such place as shall be determined by the Managers and stated in the
notice of the meeting, provided that there may be called no more than one such
annual meeting in any calendar year.  At such meeting, the Members shall elect
the Managers (subject to Section 4.3 above) and transact such other business as
may properly be brought before the meeting.


Section 5.2           Special Meetings.  Special meetings of the Members, for
any purpose or purposes, unless otherwise prescribed by statute, the Certificate
or this Agreement, may be called by any Manager or Member.  Only business within
the purpose or purposes described in the notice of special meeting of Members
may be conducted at the meeting.


Section 5.3           Place of Meetings.  Meetings of Members shall be held at
such places, within or without the State of Delaware, as may from time to time
be fixed by the Managers or as shall be specified or fixed in the respective
notices or waivers of notice thereof; provided, however, the Members agree that
such meetings of Members shall be held in New York, NY, unless otherwise agreed
upon by the Members.

 
17

--------------------------------------------------------------------------------

 


Section 5.4           Notice of Meetings.  Written or printed notice stating the
place, day and hour of each meeting of the Members and, in case of a special
meeting, the purpose or purposes for which the meeting is called, shall be
delivered not less than five nor more than fifty days before the date of the
meeting, either personally or by mail, by or at the direction of any Manager or
individual calling the meeting, to each Member entitled to vote at the meeting;
provided, however, that notice of any meeting shall not be required if all
Members not receiving notice waive any and all requirements for giving notice of
such meeting of the Members.


Section 5.5           Quorum of and Action by Members.  With respect to any
matter, the holders of at least a majority (or such higher percentage as may be
required by law or any other provision of this Agreement, including Section
4.1(a) above) of the Units entitled to vote on that matter, present in person or
represented by proxy shall constitute a quorum of each meeting of Members for
the transaction of business with respect to that matter.  Unless otherwise
provided in this Agreement, the Members represented in person or by proxy at a
meeting of Members at which a quorum is not present may adjourn the meeting
until such time and place as may be determined by a vote of the holders of a
majority of the Units represented in person or by proxy at that meeting.  At any
such adjourned meeting at which a quorum shall be present or represented, any
business may be transacted that might have been transacted at the meeting as
originally convened.  Except as otherwise specifically provided in this
Agreement (including without limitation, the provisions of Section 4.1(a)
hereof) or under applicable law, with respect to any matter the affirmative vote
or consent of the holders of a majority of the Units entitled to vote on that
matter and represented in person or by proxy at a meeting of Members at which a
quorum is present shall be the act of the Members.  Unless otherwise provided in
this Agreement, once a quorum is present at a meeting of Members, the Members
represented in person or by proxy may conduct such business as may be properly
brought before the meeting until it is adjourned, and the subsequent withdrawal
from the meeting of any Member or the refusal of any Member represented in
person or by proxy to vote shall not affect the presence of a quorum at the
meeting.


Section 5.6           Action Without a Meeting.  Any action required by the Act
to be taken at any annual or special meeting of Members, or any action which may
be taken at any annual or special meeting of Members, may be taken without a
meeting, with prior notice of such contemplated action to each of the Members
thereof (with no requirement to provide copies to any additional persons
described in Section 14.1 or otherwise), and subject to Section 4.1(a), without
a vote, if a consent or consents in writing, setting forth the action so taken,
shall be signed by the Members holding a majority of all of the Units (or if a
higher percentage of Units is required to take action, such higher
percentage).  A telegram, telex, cablegram or similar transmission by a Member,
or a photographic, photostatic, facsimile or similar reproduction of a writing
signed by a Member, shall be regarded as signed by the Member for purposes of
this Section 5.6.


Section 5.7           Telephone Meetings.  Subject to the provisions of
applicable law and this Agreement regarding notice of meetings, a Member may
participate in any meeting by using conference telephone or similar
communications equipment by means of which all individuals participating in the
meeting can hear each other, and participation in a meeting pursuant to this
Section 5.7 shall constitute presence in person at such meeting, except when a
Person participates in the meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting was not lawfully
called or convened.

 
18

--------------------------------------------------------------------------------

 


ARTICLE VI
OFFICERS


Section 6.1           Officers.  The Managers may designate one or more
individuals (who may or may not be Managers) to serve as officers of the
Company.  The Company shall have such officers as the Managers may from time to
time determine.  Any two or more offices may be held by the same individual.  An
officer of the Company shall have the duties and responsibilities consistent
with his position and shall perform such duties and responsibilities as shall
from time to time be prescribed or delegated to him by the Managers, subject to
the terms of any employment agreement with the Company or one of its
subsidiaries to which such officer may be a party. The Managers hereby initially
designate Robert Ingram as Chief Executive Officer of the Company, Desiree Du
Mont as President of the Company, Ron Corvino as President of the Company, Joe
Volpe as Chief Operating Officer of the Company, Mitchell Gendel as Vice
President and Secretary of the Company,  Michael Sabatino as Vice President and
Treasurer of the Company, Gavin Swartzman as Vice President, Development of the
Company, Edward Kipperman as Vice President, Taxation of the Company and Doreene
Weiner as Director, Treasury Operations of the Company.


ARTICLE VII
ACCOUNTING AND TAX MATTERS; REPORTS; BANKING


Section 7.1           Books and Records.  At all times during the continuance of
the Company, the Company shall maintain and cause each of its subsidiaries, if
any, to maintain, at their respective principal place of business, separate
books of account that shall show a true and accurate record of all costs and
expenses incurred, all charges made, all credits made and received and all
income derived in connection with the operation of their respective businesses
in accordance with United States generally accepted accounting principles,
consistently applied from year to year ("GAAP").  Such books of account,
together with a copy of this Agreement and of the Certificate, shall at all
times be maintained at the principal place of business of the Company, shall be
open to inspection and examination at reasonable times by each Member and its
duly authorized representative for any purpose reasonably related to such
Member's interest as a Member of the Company.


Section 7.2           Capital Accounts.  An individual capital account (the
"Capital Account") shall be maintained by the Company for each Member as
provided below:

 
19

--------------------------------------------------------------------------------

 


(a)           Each Member's Capital Contributions when made shall be credited to
such Member's Capital Account.  The Capital Account of each Member shall, except
as otherwise provided in this Agreement, be (i) credited with the amount of cash
and the fair market value of any property contributed to the Company by such
Member or its predecessor in interest (net of liabilities secured by such
contributed property that the Company is considered to assume or take subject to
under Section 752 of the Code), (ii) credited with the amount of any Profits
allocated to such Member or its predecessor in interest for federal income tax
purposes, (iii) debited by the amount of any Losses allocated to such Member or
its predecessor in interest for federal income tax purposes, (iv) debited by
such Member's (or such predecessor's) allocable share of expenditures of the
Company not deductible in computing the Company's taxable income and not
properly chargeable as capital expenditures, including any nondeductible book
amortization of capitalized costs, and (v) debited by the amount of cash or the
fair market value of any property distributed to such Member its predecessor in
interest (net of liabilities secured by such distributed property that such
Member is considered to assume or take subject to under Section 752 of the
Code).  Immediately prior to any distribution of property by the Company, the
Members’ Capital Accounts shall be adjusted, as required by Treasury Regulation
1.704-1(b)(2).


(b)           Any adjustments of basis of Company property provided for under
Sections 734 and 743 of the Code and comparable provisions of state law
(resulting from an election under Section 754 of the Code or comparable
provisions of state law) shall not affect the Capital Accounts of the Members
except to the extent required by Treasury Regulation § 1.704-1(b)(2)(iv)(m), and
the Members' Capital Accounts shall be debited or credited pursuant to the terms
of this Section 7.2 as if no such election had been made.


(c)           It is the intention of the parties that the Capital Account of
each Member be kept in the manner required under Treasury Regulation
§ 1.704-1(b)(2)(iv).


(d)          Capital Accounts shall be adjusted, in a manner consistent with
this Section 7.2, to reflect any adjustments in items of Company Profits,
Losses, income, gain or deduction that result from amended returns filed by the
Company or pursuant to an agreement by the Company with the Internal Revenue
Service or a final court decision.


(e)           The "Unit Capital Account" of any Unit owned by a Member shall be
equal to the Capital Account of such Member divided by the number of Units owned
by such Member.  Upon a transfer of Class B Units pursuant to Article X hereof,
an allocable portion of IMS Holdco's Capital Account with respect to such Units
shall be transferred to the purchaser of such Units.


Section 7.3           Tax Matters Partner.  The Managers shall appoint one of
the Members as the tax matters partner ("TMP") under Section 6231 of the Code,
and until the Managers shall appoint another Member, such TMP shall be MDC
Holdco.  The TMP shall inform each other Member of all significant tax matters
that may come to its attention (including, without limitation, any tax audits of
the Company) and shall forward to each other Member copies of all written
communications it may receive in that capacity.  Nothing in this Section 7.3
shall limit the ability of any Member to take any action in its individual
capacity with respect to tax audit matters that is left to the determination of
an individual Member under Sections 6221 through 6233 of the Code or under any
similar state or local provision.  The TMP shall be entitled to the
indemnification provided by the Company as set forth in Article XI.


Section 7.4           Tax Elections.  The TMP shall make the following elections
on behalf of the Company:

 
20

--------------------------------------------------------------------------------

 


(a)           To elect the fiscal year ending December 31 as the Company's
fiscal year;


(b)          To elect the accrual method of accounting and partnership tax
treatment;


(c)           To elect under Section 754 of the Code to adjust the basis of the
Company's assets pursuant to Sections 734 and 743 of the Code.


(d)           To elect with respect to such other federal, state and local tax
matters as the Managers shall determine from time to time.


Section 7.5           Bank Accounts; Investment of Company Funds.  The Managers
shall cause one or more accounts to be maintained in the name of the Company in
one or more banks, which accounts shall be used for the payment of expenditures
incurred in connection with the business of the Company and in which shall be
deposited any and all receipts of the Company.  All amounts shall be and remain
the property of the Company and shall be received, held and disbursed for the
purposes specified in this Agreement.  There shall not be deposited in any of
such accounts any funds other than funds belonging to the Company, and no other
funds shall in any way be commingled with such funds.  The Managers may invest
or cause to be invested the Company funds in any manner which the Managers deem
appropriate, in their discretion, and is consistent with prudent business
practices.  Notwithstanding anything in this Section 7.5 to the contrary, the
Company and/or its subsidiaries shall maintain such accounts and deposit the
funds of the Company and its subsidiaries in such manner as may be required or
advisable in connection with (i) the MDC Cash Management Program during the
Company's participation in the program or (ii) an MDC Financing.


Section 7.6           Signature of Negotiable Instruments.  All bills, notes,
checks or other instruments for the payment of money shall be signed or
countersigned by such officer, officers, agent or agents, and in such manner, as
are permitted by this Agreement and as from time to time may be prescribed by
resolution (whether general or special) of the Managers.


ARTICLE VIII
COVENANTS OF THE MEMBERS


Section 8.1           Independent Accountants.  Notwithstanding anything to the
contrary in this Agreement, MDC Holdco shall be entitled to appoint the
independent public accountants of the Company to audit the Company's financial
statements.


ARTICLE IX
DISSOLUTION, LIQUIDATION AND TERMINATION


Section 9.1           Dissolution.  The Company shall be dissolved upon the
first to occur of either of the approval of the Members or the entry of a decree
of judicial dissolution under the Act.  As promptly as possible following the
occurrence of either of the foregoing events effecting the dissolution of the
Company, a Manager of the Company shall execute a statement of intent to
dissolve, in such form as shall be prescribed by the Secretary of State of
Delaware.

 
21

--------------------------------------------------------------------------------

 


Section 9.2           Liquidation.  Upon dissolution of the Company, the Members
shall appoint a Manager as liquidating trustee, who shall immediately commence
to wind up the Company’s affairs; provided, however, that a reasonable time
shall be allowed for the orderly liquidation of the assets of the Company and
the satisfaction of liabilities to creditors so as to enable the Members to
minimize the normal losses attendant upon a liquidation.  After making payment
or provision for all debts and liabilities of the Company, if determined to be
necessary under the circumstances by the Managers, the Members' Capital Accounts
shall be adjusted by debiting or crediting each Member's Capital Account with
its respective share of the hypothetical gains or losses resulting from the
assumed sale of all remaining assets of the Company for cash at their respective
fair market values as of the date of dissolution of the Company in the same
manner as gains and losses on actual sales of such properties are allocated
under Section 3.3 and Section 3.5 hereof.  The liquidating trustee shall then by
payment of cash or property make distributions to the Members in accordance with
their respective Capital Accounts.  Any distribution to the Members in
liquidation of the Company shall be made by the later of the end of the taxable
year in which the liquidation occurs or 90 days after the date of such
liquidation.  Notwithstanding any provisions in this Agreement to the contrary,
no Member shall be obligated to restore a deficit balance in its Capital Account
at any time.  The proceeds of liquidation shall be distributed, as realized, in
the manner provided in the Act, subject to the applicable provisions of Section
3.4.  Subject to the immediately following sentence, the Members shall continue
to share Profits and Losses during liquidation in the same proportions, as
specified in Sections 3.3 and 3.5 hereof, as before
liquidation.  Notwithstanding anything to the contrary herein, the Managers
shall in their good faith discretion (and in a manner which reflects the
economic interests of the Members consistent with the intent of the transactions
set forth in this Agreement and the Purchase Agreement) allocate items of
income, gain, deduction, and loss for the year of liquidation (and for earlier
years if necessary to the extent then possible) so as to give Members positive
Capital Account balances, immediately before the distributions provided for in
the second preceding sentence, equal to the amount (if any) that would be
distributed to Members if distributions were made in accordance with Section
3.4(a) and (b) hereof.  In the event that such Manager is unable to perform in
his capacity as liquidating trustee due to bankruptcy, dissolution, death,
adjudicated incompetency or any other termination of such Manager as an entity,
the liquidating trustee shall be a Person approved by the unanimous vote of the
Membership Interests.  With respect to this provision, the term "liquidation"
shall have the same meaning as set forth in Treasury Regulation
§1.704-1(b)(2)(ii) as in effect at such time, provided that the events specified
in Section 10 shall not be deemed a "liquidation".


Section 9.3           Termination.  The Company shall terminate when all of the
assets of the Company have been distributed in the manner provided for in this
Article IX, and the Certificate shall have been canceled in the manner required
by the Act.


Section 9.4           Claims of the Members.  Members and former Members shall
look solely to the Company's assets for the return of their Capital
Contributions, and if the assets of the Company remaining after payment of or
due provision for all debts, liabilities and obligations of the Company are
insufficient to return such Capital Contributions, the Members and former
Members shall have no recourse against the Company or any other Member.

 
22

--------------------------------------------------------------------------------

 


ARTICLE X
RESTRICTIONS ON TRANSFERS; LIQUIDITY RIGHTS


Section 10.1         Assignment by the Members.  For so long as IMS Holdco owns
Units, no Class A Unit shall be sold or transferred without the consent of IMS
Holdco, except in connection with (i) an MDC Sale, (ii) an MDC Internal
Transfer, (iii) a sale described in Section 10.2(b) or (iv) an MDC Financing or
the exercise of a default remedy under any agreement entered into in connection
with an MDC Financing.  Except as set forth in Section 10.2(b), no Class B Unit
shall be sold, transferred, assigned, pledged or otherwise disposed of, in whole
or in part, without the written consent of MDC Holdco to such transfer, which,
in the case of a transfer in connection with a distribution to the direct or
indirect members of IMS Holdco or for tax or estate planning purposes, shall not
be unreasonably delayed or withheld (but which shall require, without
limitation, that such Class B Units so transferred continue to be subject to the
applicable Call under Sections 10.2(a) and 10.2(c) hereof).  Any purported
transfer by IMS Holdco or other permitted holder of Class B Units of all or any
of its Units, any purported assignment by IMS Holdco or other permitted holders
of Class B Units of any of its rights under this Agreement, and any purported
delegation by IMS Holdco or other permitted holders of Class B Units of any of
its duties or obligations under this Agreement (which shall in no way relieve
IMS Holdco or such other permitted holder of Class B Units of responsibility for
the performance of any such duties and obligations), in contravention of any of
the provisions of this Agreement, will be null and void ab initio and of no
force and effect.  Notwithstanding the foregoing, nothing contained in this
Agreement shall prevent the indirect sale of Units as part of any transaction
involving a change of control of MDC Partners or its successors.


Section 10.2         Call Rights of MDC Holdco; Permitted IMS Holdco Liquidity
Actions.


(a)           MDC Holdco Call.  At any time during the first calendar quarter of
any calendar year commencing with calendar year 2015 (each, a "Call Period"),
MDC Holdco shall have the right (but not the obligation) to require IMS Holdco
to sell to it (a "Call"), all  of the Class B Units owned by IMS Holdco.  MDC
may exercise the Call at any time during the Call Period, and may do so by
delivering written notice of exercise (a "Call Exercise Notice") to IMS Holdco
during the Call Period.  The purchase and sale of such Units upon the exercise
of this Call shall be made in accordance with the provisions set forth in
Section 10.4.

 
23

--------------------------------------------------------------------------------

 

(b)           IMS Holdco Sale Request.


(i)           In the event that MDC Holdco has not yet exercised its Call right
pursuant to Section 10.2(a) and the Sale Request Condition (as defined below)
has then been met, during any applicable Sale Request Period (as defined below),
IMS Holdco shall have the right (but not the obligation) to request that MDC
Holdco purchase from it (a "Sale Request") all of the Class B Units owned by IMS
Holdco; provided, however, the parties hereto agree that IMS Holdco shall not be
permitted to exercise a Sale Request if, in the reasonable determination of MDC
Holdco's accountants, the purchase by MDC Holdco of IMS Holdco's Class B Units
pursuant to this Section 10.2(b) would result in the failure of the "Goodwill
Impairment Test" under FASB 142 (or any successor provision) with respect to
such purchase. For purposes of this Section 10.2(b), (x) the "Sale Request
Condition" shall be: (i) if the applicable Sale Request Period is during
calendar year 2014, that MDC Holdco has received allocations of GAAP PBT under
Section 3.5(a) hereof since the Effective Time in an amount equal to at least
the sum of (A) the result of (I) the sum of (1) FAP divided by the Split
Percentage (as defined herein) applicable to FAP, (2) SAP divided by the Split
Percentage applicable to SAP, (3) TAP divided by the Split Percentage applicable
to TAP and (4) FOAP divided by the Split Percentage applicable to FOAP (as each
of FAP, SAP, TAP, FOAP and Split Percentage is defined in the Purchase
Agreement) paid or payable as of such date, divided by (II) 90%, (B) the 2010
Growth Payment (as defined in the Purchase Agreement) and (C) $24,000,000; or
(ii) if the applicable Sale Request Period is during any calendar year other
than calendar year 2014, that MDC Holdco has received allocations of GAAP PBT
under Section 3.5(a) hereof since the Effective Time in an amount equal to at
least the sum of (A) the result of (I) the sum of the fractions, the numerators
of which are each Additional Payment (as defined in the Purchase Agreement) paid
or payable in respect of periods prior to such date, and the denominators of
which are the Split Percentages applicable to such Additional Payment, divided
by (II) 90%, (B) the 2010 Growth Payment and (C) $30,000,000; and (y) the "Sale
Request Period" shall be any of: (i) the first calendar quarter of calendar
years 2011, 2012, 2013 and 2014 and (ii) the second calendar quarter of calendar
year 2015 and any calendar year thereafter.


(ii)          IMS Holdco may make a Sale Request by delivering written notice (a
"Sale Request Notice") to MDC Holdco at any time during the applicable Sale
Request Period; provided that IMS Holdco may not make more than one Sale Request
in any 12-month period.  MDC Holdco shall have thirty (30) days following
receipt of the Sale Request Notice to accept IMS Holdco's Sale Request, which
acceptance shall be exercised by delivering written notice (a "Sale Request
Acceptance Notice") to IMS Holdco within such thirty day period.


(iii)         If such Sale Request Acceptance Notice is delivered (an "Accepted
Sale Request"), the Class B Units shall be sold to MDC Holdco in accordance with
the provisions set forth in Section 10.4, with the date of delivery of the Sale
Request Acceptance Notice being the exercise date.

 
24

--------------------------------------------------------------------------------

 


(iv)         In the event that MDC Holdco shall not have delivered a Sale
Request Acceptance Notice during such thirty (30) day period, then (x) IMS
Holdco shall have the right for twelve (12) months to solicit bona-fide offers
for a sale of its Class B Units and MDC Holdco's Class A Units to an
unaffiliated third party (the "Prospective Purchaser"), (y) upon the receipt of
such offer, IMS Holdco shall deliver written notice (a "Third Party Offer
Notice") of such offer to MDC Holdco, which notice shall identify the
Prospective Purchaser and shall describe the material terms of such offer, and
(z) for a period of thirty (30) days after receipt of the Third Party Offer
Notice, MDC Holdco shall have the right to deliver a Sale Request Acceptance
Notice and (A) if such Sale Request Acceptance Notice is delivered, MDC Holdco
shall acquire the Class B Units as described above in this Section 10.2 and no
Member shall be permitted to consummate a sale to the Prospective Purchaser or
(B) if a Sale Request Acceptance Notice is not delivered, IMS Holdco shall, for
a period of one hundred twenty (120) days, be permitted to consummate the sale
of its Class B Units to such Prospective Purchaser, and IMS Holdco shall have
the right to require MDC Holdco to sell its Class A Units to such Prospective
Purchaser on substantially the same terms and conditions (taking into account
the economic differences, if any, between Units).


(c)           Termination Call.  Notwithstanding the periods described in
Sections 10.2(a) and (b) above, in the event that a Principal shall no longer be
an employee of the Company for any reason whatsoever (a "Departing Principal"),
then at any time following the effective date of such termination (the "Date of
Termination"), MDC Holdco shall have the right, subject to the proviso contained
in this Section 10.2(c), to exercise a Call, exercisable by delivery to IMS
Holdco of a Call Exercise Notice, in respect of a number of IMS Holdco's Class B
Units equal to the number of Class B Units indirectly owned by the Departing
Principal; provided, however, MDC Holdco shall not be permitted to exercise a
Call under this Section 10.2(c) for a period of 20 days following the Date of
Termination (the "Waiting Period") and during such Waiting Period, IMS Holdco
and/or the Principals who are in the then-current employ of the Company (the
"Remaining Principals"), shall have the right to purchase all of the Departing
Principal's equity interests in IMS Holdco as of the Date of Termination upon
terms and conditions agreed upon by IMS Holdco and the Principals, so long as
notice of such purchase has been delivered in writing to MDC Holdco prior to the
expiration of the Waiting Period indicating a binding commitment on behalf of
IMS Holdco and/or the Remaining Principals to purchase such equity interests
within 60 days following the expiration of the Waiting Period.  In the event
such purchase does not occur within such 60-day period, MDC Holdco shall be
entitled to exercise a Call pursuant to this Section 10.2(c).


Section 10.3        Binding Obligations Upon Exercise of a Call or an Accepted
Sale Request.  Upon the proper delivery of a Call Exercise Notice or a Sale
Request Acceptance Notice, IMS Holdco shall be obligated to sell to MDC Holdco,
and MDC Holdco shall be obligated to purchase from IMS Holdco, the Units subject
to the Call or the Accepted Sale Request, as applicable, pursuant to the terms
of this Article X.

 
25

--------------------------------------------------------------------------------

 


Section 10.4         Purchase Price.


(a)           Calculation/Payment of the Purchase Price for Class B Units. In
connection with the exercise of a Call under Section 10.2(a) or Section 10.2(c)
or an Accepted Sale Request for Class B Units, MDC Holdco shall calculate and
pay in the aggregate to holders of such Units, the following amounts
(collectively, with respect to any such Call or Accepted Sale Request, the
"Class B Purchase Price"):


(i)           within 30 calendar days following the determination of PBT for
YP-1 becoming final and binding on the parties hereto, but in no event earlier
than the Class B Closing Date, an amount (the "First Payment") equal to:


           AP  x  {(PBT for YP-1) x  5.0} – {the Reduction Amount}
        3


(ii)           within 30 calendar days following the determination of PBT for YP
becoming final and binding on the parties hereto, but in no event earlier than
the Class B Closing Date, an amount (the "Second Payment") equal to:


  AP x {((PBT for YP-1) + (PBT for YP)) x 5.0} – {First Payment} – {the
Reduction Amount}
              3


(iii)          within 30 calendar days following the determination of PBT for
YP+1 becoming final and binding on the parties hereto, an amount (the "Final
Class B Payment") equal to:


AP x {((PBT for YP-1) + (PBT for YP) + (PBT for YP+1)) x AM} – {First Payment +
Second Payment} – {the Reduction Amount}
                                                               3


(b)           If any calculation of the Class B Purchase Price results in an
amount which is equal to or less than zero, such Class B Purchase Price payment
shall be deemed to be zero and accordingly the seller of the Units pursuant to
such Call or Accepted Sale Request shall not be under any obligation to pay such
negative amount (expressed as a positive number).


(c)           Other Definitions.


(i)           "AM" shall mean 5.0, and may be increased by one or more of the
following:


(x)           by 0.25, if Average Annual PBT Growth Rate is 10% or greater;


(y)           by 0.25, if Average PBT Margin for the Measuring Period (as
defined below) is 25% or greater; and


(z)           by 0.50, if within a reasonable period of time prior to the
applicable Class B Closing Date, the Principals have indentified successor
management of the Company, reasonably satisfactory to the Chief Executive
Officer of MDC Partners, and such successor management have agreed to employment
terms and protective covenants satisfactory to MDC Holdco.

 
26

--------------------------------------------------------------------------------

 


(ii)           "Applicable Percentage" or "AP" shall mean (a) the number of
Class B Units being sold pursuant to a Call or an Accepted Sale Request, divided
by (b) the total number of outstanding Units.


(iii)          "Average Annual PBT Growth Rate" shall mean the result of (x) the
sum of (1) (A) PBT for YP+1 less PBT for YP divided by (B) PBT for YP, (2) (A)
PBT for YP less PBT for YP-1 divided by (B) PBT for YP-1, and (3) (A) PBT for
YP-1 less PBT for YP-2 divided by (B) PBT for YP-2, divided by (y) 3.


(iv)          "Average PBT Margin" shall equal the percentage equivalent of the
quotient determined by dividing (a) the total PBT for the Measuring Period, by
(b) the total Revenues for the Measuring Period.


(v)           "Direct Billings of Expenses" shall mean any third party costs
that are billed to a particular client, excluding any mark-up to such client on
such costs.


(vi)          "Measuring Period" shall mean the calendar year or years included
in the applicable Class B Purchase Price calculation.


(vii)         "Pass Through of Third Party Costs" shall mean any component of a
particular client invoice that is dispersed (or will ultimately be dispersed)
directly to a third party (other than independent contractors) in connection
with the funding of a service relating to that client's campaign, engagement or
business, whether or not such Person acts as an agent or as a principal with
respect to such client.


(viii)        "PBT" for any relevant period shall mean the consolidated net
income (loss) of the Company and its subsidiaries (if any) before provision for
all federal, state and local income taxes for such period, determined in
accordance with GAAP; provided, however, that for calendar year 2010, 2010 PBT
shall mean the sum of (x) the consolidated PBT of IMS Holdco and its
subsidiaries, if any, from January 1, 2010 through and including the Effective
Date (the "Pre-Closing Period") and (y) the consolidated PBT of the Company and
its subsidiaries, if any, as of the Effective Time through and including
December 31, 2010 (the "Post-Closing Period"); provided further, however, in
making the foregoing determinations:


(1)           neither the proceeds from nor any dividends or refunds with
respect to, nor any increases in the cash surrender value of, any life insurance
policy under which the Company, or any subsidiary thereof (or any predecessor
entity), is the named beneficiary or is otherwise entitled to recovery, shall be
included as income, and the premium expense related to any such life insurance
policy shall not be treated as an expense;


(2)           intercompany management fees charged by MDC Holdco or any of its
Affiliates (as defined in Section 13.1 hereof) to the Company or any of its
subsidiaries, shall not be treated as an expense, unless such fees have been
approved by the parties in accordance with this Agreement, and such fees replace
an expense that would otherwise be paid by the Company to a third party;

 
27

--------------------------------------------------------------------------------

 


(3)           any Losses (as defined in Section 7.2 of the Purchase Agreement)
of a Purchaser Indemnified Party (as defined in Section 7.2 of the Purchase
Agreement) which give rise to an indemnity payment pursuant to the
indemnification provisions of Section 7.2 of the Purchase Agreement and which
are fully assumed by IMS Holdco and/or the Principals or as to which such
Purchaser Indemnified Party has been reimbursed (by offset or otherwise), shall
not be treated as an expense, and there shall be excluded from income any amount
received by such Purchaser Indemnified Party pursuant thereto;


(4)           any indemnity payments made by a Purchaser Indemnified Party to
any Company Indemnified Party (as defined in Section 7.3 of the Purchase
Agreement) shall not be treated as an expense;


(5)           there shall be no charge against income for the payment or accrual
of any component of any Purchase Price payment pursuant to the Purchase
Agreement or any component of any Class B Purchase Price payment;


(6)           the fees and disbursements of the Company's attorneys, accountants
and financial advisors incurred prior to or after the Closing (as defined in
Section 2.3 of the Purchase Agreement) in connection with the formation and
organization of the Company and the negotiation, preparation and execution of
the Purchase Agreement and the other documents delivered at such Closing that
have either (x) been expensed and paid prior to such Closing or (y) accrued for
on the Closing Balance Sheet (as defined in the Purchase Agreement), shall not
be treated as an expense;


(7)           the income (loss) of any subsidiary of the Company whose results
of operations are required to be consolidated with that of the Company under
GAAP shall be included only in proportion to the Company's direct or indirect
ownership in such subsidiary;


(8)           any extraordinary or unusual gains or losses, gains or losses from
the sale of any capital assets, and any gains or losses recognized by the
Company or any of its subsidiaries in connection with the sale or other
disposition of any investments by the Company or any of its subsidiaries shall
be excluded from income;


(9)           the fees and expenses of (1) the Accountants in preparing any
Annual Determination and year-end audit, (2) any audit performed in connection
with the Sarbanes-Oxley Act of 2002, as amended or modified from time to time,
or any successor statute, and any rules and regulations promulgated thereunder
and (3) any preparation of income tax returns, reports and related schedules, in
excess of $57,500 in any calendar year, shall not be treated as an expense;
 
(10)         if the Company or any of its subsidiaries acquires any other Person
pursuant to a purchase of assets or stock, merger of similar transaction (an
"Acquired Business") on or after the date of this Agreement, the calculation of
PBT shall exclude any net profit (loss) derived by the Company and its
subsidiaries from the Acquired Business unless its inclusion has been agreed to
by the Representative (as defined in the Purchase Agreement);

 
28

--------------------------------------------------------------------------------

 

(11)           any transaction expenses incurred in connection with any
potential or contemplated acquisition shall not be included as an expense;
 
(12)           any write-off or amortization of goodwill or other intangibles
arising out of the purchase of the Purchased Units (as defined in the Purchase
Agreement) pursuant to the Purchase Agreement shall not be treated as an
expense;
 
(13)           there shall be no charge for interest incurred on any loan to
fund any payment of the Purchase Price (as defined in the Purchase Agreement) or
the Class B Purchase Price under Sections 10.2 and 10.4 of this Agreement;
 
(14)           the fees and expenses of BDO Seidman LLP in preparing the audit
for calendar year 2009 and any prior periods to the extent incurred in calendar
year 2010 shall not be treated as an expense for the purposes of 2010 PBT;
 
(15)           any interest costs or transaction fees incurred by the Company or
any of its subsidiaries resulting from an MDC Financing shall not be treated as
an expense except to the extent incurred by the Company under the MDC Cash
Management Program;
 
(16)           any distribution by IMS Holdco of any Class B Purchase Price
proceeds to its members or any employees of the Company pursuant to "phantom
equity" documents as disclosed in the Purchase Agreement and in accordance with
Section 6.3 of the Purchase Agreement shall not be treated as an expense;
 
(17)           any salary expenses payable to any individuals hired to replace
any of the Principals to the extent such Principals are also receiving severance
payments at the time such salary expenses are incurred shall not be treated as
an expense;
 
(18)           PBT shall reflect appropriate fair market compensation levels,
including salary and incentive bonuses;
 
(19)           solely with respect to the calculation of 2010 PBT, an amount
equal to $239,404 with respect to expenses incurred during the Pre-Closing
Period shall not be treated as an expense;


(20)           for each calendar year in respect of which an Extra Payment (as
defined in the Purchase Agreement) is required to be made under the Purchase
Agreement, PBT shall be reduced by an amount equal to the Extra Payment made in
respect of such calendar year; and


(21)           Notwithstanding anything to the contrary, PBT for calendar year
2009 shall be $9,409,000, without further adjustment.

 
29

--------------------------------------------------------------------------------

 

(ix)           "Reduction Amount" shall mean (A) with respect to a Call under
10.2(c), an amount equal to (i) (a) in the case of a Call being triggered by the
termination of employment of Ingram or Desiree (as each is defined in the
Purchase Agreement), 36.5% or (b) in the case of a Call being triggered by the
termination of employment of Ron (as defined in the Purchase Agreement), 27%
multiplied by (ii) $2,666,667, multiplied by (iii) a fraction, the numerator of
which is the number of days in the period commencing on the applicable Date of
Termination and ending on December 31, 2012 (such period, with respect to the
applicable Call, the "Remaining Period"), and the denominator of which is the
number of days in the period commencing as of the Closing Date (as defined in
the Purchase Agreement) and ending on December 31, 2012 and (B) with respect to
a Call under 10.2(a), an amount equal to zero.


 (x)           "Revenues" during each relevant calendar year of the Measuring
Period, shall mean the commissions and fees, mark-ups and hourly charges earned
by the Company for work generated or performed by employees or contractors and
charged to clients determined in accordance with GAAP; provided, however, that
in making such determination, Revenues shall not include any Pass Through of
Third Party Costs or Direct Billings of Expenses; provided further, however,
that for calendar year 2010, Revenues shall mean the sum of (x) the Revenues
earned by IMS Holdco during the Pre-Closing Period and (y) the Revenues earned
by the Company and its subsidiaries during the Post-Closing Period.


(xi)           "YP" shall mean the calendar year in which the Call Exercise
Notice or the Sale Request Acceptance Notice, as applicable, is delivered.


(xii)          "YP-1" shall mean the calendar year immediately preceding YP.


(xiii)         "YP+1" shall mean the calendar year immediately following YP.


(xiv)        "YP-2" shall mean the calendar year immediately preceding YP-1.


(xv)         "Split Percentage" shall mean "Applicable Percentage" as defined in
the Purchase Agreement.

 
30

--------------------------------------------------------------------------------

 


(d)           Accounting Procedures.


(i)            Commencing with calendar year 2010 and for every calendar year
thereafter, MDC Holdco shall prepare or, at its discretion, shall cause BDO
Seidman LLP or other independent accountant of national standing (the
"Accountants") to prepare, in accordance with GAAP, a report containing a
consolidated balance sheet of the Company and its subsidiaries, if any, as of
the close of business on December 31 of each such calendar year, and a related
consolidated statement of income of the Company and its subsidiaries, if any,
for the relevant calendar year then ended, in each case together with a
statement based upon such report which (x) states that it was prepared in
accordance with this Agreement and (y) sets forth for the period under
examination the applicable calculation of GAAP PBT and Adjusted GAAP PBT, and
(z) sets forth all adjustments required to be made to such audited financial
statements in order to make the calculations required under this Section 10.4
(the "Annual Determination"); provided, however, upon the exercise of a Call or
an Accepted Sale Request pursuant to this Article X, MDC Holdco shall include
or, at its discretion, shall cause the Accountants to include, in any Annual
Determination with respect to each calendar year during the Measuring Period,
(x) the applicable calculations of PBT, Average Annual PBT Growth Rate,
Revenues, Average PBT Margin and AM, and (y) all adjustments required to be made
to such audited financial statements in order to make the calculations required
under this Section 10.4.  MDC Holdco shall have the option, in its sole
discretion, to instruct the Accountants to audit the annual financial statements
and to determine the scope of such audit.  MDC Holdco shall instruct the
Accountants to deliver a copy of each Annual Determination to IMS Holdco not
later than 120 days after the end of the period to which such Annual
Determination relates; provided, however, any delay of the Accountants to meet
such timetable shall impose no liability on the part of MDC Holdco.


(ii)           If IMS Holdco does not agree that any Annual Determination
correctly states the applicable calculations of GAAP PBT, Adjusted GAAP PBT,
PBT, Average Annual PBT Growth Rate, Revenues, Average PBT Margin or AM, as the
case may be, for the period under examination, IMS Holdco shall promptly (but
not later than 30 days after the delivery of such Annual Determination to IMS
Holdco) give written notice to MDC Holdco of any exceptions thereto (in
reasonable detail describing the nature of the disagreement asserted).  If IMS
Holdco and MDC Holdco reconcile their differences, the Annual Determination
shall be adjusted accordingly and shall thereupon become binding, final and
conclusive upon all of the parties hereto and enforceable in a court of law.  If
IMS Holdco and MDC Holdco are unable to reconcile their differences in writing
within 20 days after written notice of exceptions is delivered to IMS Holdco
(the "Reconciliation Period"), the items in dispute shall be submitted to a
mutually acceptable accounting firm (other than the Accountants) (the
"Independent Auditors") for final determination, and the Annual Determination
shall be deemed adjusted in accordance with the determination of the Independent
Auditors and shall become binding, final and conclusive upon all of the parties
hereto and enforceable in a court of law.  The Independent Auditors shall
consider only the items in dispute and shall be instructed to act within 20 days
(or such longer period as IMS Holdco and MDC Holdco may agree) to resolve all
items in dispute.  If IMS Holdco does not give written notice of any exception
within 30 days after the delivery of an Annual Determination or if IMS Holdco
gives written notification of its acceptance of an Annual Determination prior to
the end of such 30 day period, such Annual Determination shall thereupon become
binding, final and conclusive upon all the parties hereto and enforceable in a
court of law.


(iii)          In the event the Independent Auditors are for any reason unable
or unwilling to perform the services required of it under this Section 10.4,
then IMS Holdco and MDC Holdco agree to select another mutually acceptable
accounting firm to perform the services to be performed under this Section 10.4
by the Independent Auditors.  If IMS Holdco and MDC Holdco fail to select the
Independent Auditors as required by clause (i) above within seven days after the
expiration of the Reconciliation Period or fail to select another accounting
firm within seven days after it is determined that the Independent Auditors will
not perform the services required, either IMS Holdco or MDC Holdco may request
the Judicial Arbitration and Mediation Services, Inc. ("JAMS") located in New
York, New York, or if JAMS is not so located, in the jurisdiction of closest
proximity to New York, New York. to appoint an independent firm of certified
public accountants to perform the services required under this Section 10.4 by
the Independent Auditors.  MDC Holdco, on the one hand, and IMS Holdco, on the
other hand, shall share the fees of the JAMS equally.  For purposes of this
Section 10.4(d) the term "Independent Auditors" shall include such other
accounting firm chosen in accordance with this clause (iii).

 
31

--------------------------------------------------------------------------------

 


(iv)          The Independent Auditors shall determine the party (i.e., IMS
Holdco or MDC Holdco) whose asserted position as to the calculation of GAAP PBT,
Adjusted GAAP PBT, PBT, Average Annual PBT Growth Rate, Revenues, Average PBT
Margin or AM, as the case may be, for the period under examination before the
Independent Auditors is furthest from the determination of GAAP PBT, Adjusted
GAAP PBT, PBT, Average Annual PBT Growth Rate, Revenues, Average PBT Margin or
AM, as the case may be, by the Independent Auditors, which non-prevailing party
shall pay the fees and expenses of the Independent Auditors and shall reimburse
the prevailing party for the portion of the fees of the JAMS previously paid by
it.


(v)           The books and records of the Company and its subsidiaries shall be
made available during normal business hours upon reasonable advance notice at
the principal office of the Company, to the parties hereto and their
representatives, the Accountants and the Independent Auditors to the extent
required to determine the calculations required under Section 10.4.  IMS Holdco,
on the one hand, and MDC Holdco, on the other hand, shall make available to the
other party and their representatives (including auditors) any back-up materials
generated by or for them to support a position that is contrary to the position
taken by the other party. Upon the request by IMS Holdco, MDC Holdco shall
request that the Accountants make their work papers available to IMS Holdco and
its representatives after the completion of any audit of the financial
statements of the Company and its subsidiaries and/or to verify the calculations
set forth in any Annual Determination (in each case during normal business hours
upon reasonable advance notice at the principal offices of the Accountants);
provided, however, it is understood that the decision to make such work papers
available is solely that of the Accountants.


(e)           Closing.  The closing for each purchase and sale of Units (a
"Class B Closing") pursuant to a Call or Accepted Sale Request, as applicable,
shall be held at the offices of the Company within 30 days after the delivery of
an Exercise Notice or Sale Request Acceptance Notice.  The date on which the
respective Class B Closing takes place is referred to in this Agreement as its
"Class B Closing Date".  At each Class B Closing, the parties shall execute an
Assignment of Unit Agreement in form and substance reasonably acceptable to MDC
Holdco and IMS Holdco and an amendment to this Agreement in accordance with
Section 14.4 reflecting such transfer and the reallocated Units (including the
related portion of the Capital Account).  The transfer of any Units pursuant to
this Section 10.4 shall be free and clear of all claims, liens and encumbrances
other than as created by the provisions of this Agreement.  Prior to any Class B
Closing, the Company and IMS Holdco shall use their best efforts to obtain any
required governmental or regulatory approval or approvals.  MDC Holdco shall
have the right to postpone any scheduled Class B Closing until any such
governmental or regulatory approval is obtained.

 
32

--------------------------------------------------------------------------------

 


(f)           Class B Purchase Price Payment.  Payment of each component of the
Class B Purchase Price shall be made by MDC Holdco in cash by direct wire
transfer to such account as IMS Holdco may direct by written notice to the
Purchaser given pursuant to this Agreement.  Each component of the Class B
Purchase Price shall be deemed to include imputed interest to the extent
required by the Code.


(g)           Effect of Events During Period Class B Units Are Issued.  The
parties hereto understand and agree that under the terms of each Principal's
Employment Agreement with the Company, such Principal may be terminated for
"Cause" or "without Cause" (as such terms are defined in the Employment
Agreements).  Accordingly, each of the parties hereto agrees that if (a) any
Principal ceases to be an employee of the Company, regardless of the reason
therefor, or (b) there are changes in the composition of the Board of Managers
of the Company or any subsidiary of the Company, no party to this Agreement or
any Person deriving rights through any such party shall have the right to make a
claim that such cessation of employment or change in the composition of the
Board of Managers of the Company or any subsidiary of the Company (x)
constitutes a breach by MDC Holdco or any of its Affiliates of this Agreement,
(y) resulted in an adverse effect on any Class B Purchase Price payment under
this Agreement forming the basis for a claim against MDC Holdco or any of its
Affiliates, or (z) constitutes an event forming the basis for such party to
dispute any calculation required to be made pursuant to the accounting
procedures set forth in Section 10.4(d) hereof.  In the event a Principal ceases
to be employed by the Company, regardless of the reason therefor, such event
shall not affect the right of IMS Holdco to receive any Class B Purchase Price
payment under this Agreement.


(h)           Covenant to Fund.  MDC Partners shall cause sufficient capital to
be available to MDC Holdco to meet its obligations to pay the Class B Purchase
Price pursuant to Article X of this Agreement.  If MDC Holdco fails to meet its
payment obligations under Article X of this Agreement, then MDC Partners shall
satisfy such payment obligations to the extent MDC Holdco has failed to do so.


ARTICLE XI
INDEMNIFICATION


Section 11.1         Indemnification of Managers and Members.  The Company shall
indemnify and advance expenses to a Person who was or is threatened to be made a
named defendant or respondent in a proceeding because the individual is or was a
Manager or Member to the fullest extent permitted or authorized by the laws of
the State of Delaware as if the Company was a corporation organized under the
laws of Delaware.  This indemnification provision shall inure to each of the
Managers and Members of the Company, and other Persons serving at the request of
the Company (as provided in this Article), and in the event of his or her death
shall extend to his or her legal representatives; but such rights shall not be
exclusive of any other rights to which he or she may be entitled.

 
33

--------------------------------------------------------------------------------

 


Section 11.2         Others.  The Company may indemnify and advance expenses to
an officer, employee or agent of the Company to the same extent that it is
required to indemnify and advance expenses to Managers or Members under this
Agreement or by statute.  The Company may indemnify and advance expenses to
Persons who are not or were not officers, employees or agents of the Company but
who are or were "serving at the request of the Company" (as defined in Section
11.5(d)) as a director, officer, partner, manager, member, venturer, proprietor,
trustee, employee, agent or similar functionary of another limited liability
company, corporation, partnership, employee benefit plan, or other enterprise or
entity (individually, an "Other Entity") to the same extent that the Company is
required to indemnify and advance expenses to Managers or Members under this
Article or by statute.


Section 11.3         Insurance and Other Arrangements.  The Company may purchase
and maintain insurance or establish and maintain another arrangement on behalf
of any individual who is or was a Manager, officer, employee, Member or agent of
the Company or who is or was serving at the request of the Company as a
director, officer, partner, manager, member, venturer, proprietor, trustee,
employee, agent or similar functionary of an Other Entity, against or in respect
of any liability asserted against him or her and incurred by him or her in such
a capacity or arising out of his or her status as such an individual, whether or
not the Company would have the power to indemnify him or her against that
liability under this Agreement or by statute.  If the insurance or other
arrangement is with a Person or entity that is not regularly engaged in the
business of providing insurance coverage, the insurance or other arrangement may
provide for payment of a liability with respect to which the Company would not
have the power to indemnify the Person only if including coverage for the
additional liability has been approved by the Members of the Company.  Without
limiting the power of the Company to purchase, procure, establish or maintain
any kind of insurance or other arrangement, the Company may, for the benefit of
persons indemnified by the Company, (a) create a trust fund; (b) establish any
form of self-insurance; (c) secure its indemnity obligation by grant of a
security interest or other lien on the assets of the Company; or (d) establish a
letter of credit, guaranty or surety arrangement.  The insurance or other
arrangement may be purchased, procured, maintained or established within the
Company or with any insurer or other Person deemed appropriate by the Managers
regardless of whether all or part of the stock or other securities of the
insurer or other Person are owned in whole or part by the Company.  In the
absence of fraud, the judgment of the Managers as to the terms and conditions of
the insurance or other arrangement and the identity of the insurer or other
Person participating in an arrangement shall be conclusive and the insurance or
arrangement shall not be voidable and shall not subject the Managers approving
the insurance or arrangement to liability, on any ground, regardless of whether
Managers participating in the approval are beneficiaries of the insurance or
arrangement.


Section 11.4         Report to Members.  Any indemnification of or advance of
expenses to a Manager or Member in accordance with this Article or the
provisions of any statute shall be reported in writing to the Members with or
before the notice or waiver of notice of the next Members' meeting or with or
before the next submission to the Members of a consent to action without a
meeting and, in any case, within the 12-month period immediately following the
date of the indemnification or advance.

 
34

--------------------------------------------------------------------------------

 


Section 11.5         Definitions.  For purposes of this Article XI:


(a)           The term "expenses" includes court costs and attorneys' fees and
disbursements;


(b)           The term "proceeding" means any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative, arbitrative
or investigative, any appeal in such an action, suit or proceeding, and any
inquiry or investigation that could lead to such an action, suit or proceeding;


(c)           The term "Manager" means any Person who is or was a Manager of the
Company and any Person who, while a Manager of the Company, is or was serving at
the request of the Company as a director, officer, partner, manager, member,
venturer, proprietor, trustee, employee, agent or similar functionary of an
Other Entity;


(d)          The term "serving at the request of the Company" as used above
shall include any service as a manager, director, officer, employee or agent of
the Company or where any such Person performs duties on or otherwise involves
services with respect to an employee benefit plan, or the participants or
beneficiaries of the employee benefit plan sponsored by the Company.  Excise
taxes assessed on a Manager with respect to an employee benefit plan pursuant to
applicable law are deemed fines.  Action taken or omitted to be taken by a
Manager with respect to an employee benefit plan in the performance of his or
her duties for a purpose reasonably believed by him or her to be in the interest
of the participants and beneficiaries of the plan is deemed to be for a purpose
which is not opposed to the best interests of the Company.


Section 11.6         Severability.  The provisions of this Article are intended
to comply with the Act.  To the extent that any provision of this Article
authorizes or requires indemnification or the advancement of expenses contrary
to such statute or the Certificate, the Company's power to indemnify or advance
expenses under such provision shall be limited to that permitted by such statute
and the Certificate and any limitation required by such statute or the
Certificate shall not affect the validity of any other provision of this Article
XI.


Section 11.7         Nonexclusivity of Rights.  The right to indemnification and
the advancement and payment of expenses conferred in this Article XI shall not
be exclusive of any other right that a Manager or other Person indemnified
pursuant hereto may have or hereafter acquire under any law (common or
statutory), provision of the Certificate or this Agreement or otherwise.


ARTICLE XII
ADDITIONAL AGREEMENTS


Section 12.1         "Integrated Media Solutions" Name.   The Members hereby
agree that (a) all right, title and interest in the trade name "Integrated Media
Solutions" or any variation thereof belong to the Company and (b) so long as the
Company is an Affiliate of MDC Partners, the Company, the Members and the
Principals shall endeavor to have any materials, documents or other items that
reference the name "Integrated Media Solutions" or any variations thereof to be
followed by the words "an MDC Partners Company".

 
35

--------------------------------------------------------------------------------

 


ARTICLE XIII
OTHER DEFINITIONS


Section 13.1  Other Definitions.  When used herein, the following terms shall
have the following meanings:


"Adjusted Capital Account Deficit" with respect to any Member means the deficit
balance, if any, in such Member's Capital Account as of the end of the relevant
fiscal year, after giving effect to the following adjustments:


(i)           Credit to such Capital Account any amounts which such Member is
obligated to restore pursuant to any provision of this Agreement or is otherwise
treated as being obligated to restore under Treasury Regulation Section
1.704-1(b)(2)(ii)(c) or is deemed to be obligated to restore pursuant to the
penultimate sentence of Treasury Regulation Sections 1.704-2(g)(1) and
1.704-2(i)(5); and


(ii)          Debit to such Capital Account the items described in Treasury
Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5), and (6).


The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.


"Adjusted GAAP PBT" shall mean, for any calendar (or partial) year, GAAP PBT for
such calendar year less (A) (i) with respect to calendar year 2010, $666,667 or
(ii) with respect to calendar years 2011 or 2012, $1,000,000; plus (B) in the
event that a Principal's employment with the Company shall have been terminated
prior to December 31, 2012, an amount equal to the result of (x) the total
Reduction Amount applicable to any Call able to be made under Section 10.2(c) in
respect of such Principal, times (y) a fraction, the numerator of which is the
number of days in the Remaining Period occurring during such calendar year and
the denominator of which is the total number of days in the Remaining Period.


"Affiliate" of any Person shall mean any Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with such Person.


"Business Day" shall mean any day on which commercial banks are not authorized
or required to close in New York, NY.
 
"Capital Contribution" shall mean the contribution of a Member and any
subsequent contributions of capital made by that Member to the Company as set
forth in Article III.


"Cash Flow" shall mean the consolidated amount of cash in respect of any
calendar year of the Company and its subsidiaries that the Board of Managers in
its good faith discretion believes is available for distribution to Members of
the Company; provided, however, with respect to distributions made in respect of
calendar years 2010 through 2014, Cash Flow must be at least an amount necessary
to satisfy the distribution required pursuant to Section 3.4(a)(i).

 
36

--------------------------------------------------------------------------------

 


"Class A Distribution Shortfall Amount" with respect to any calendar year, shall
mean the cumulative amount by which distributions under Section 3.4(a)(i) to
holders of Class A Units for all preceding calendar years since the Effective
Time fell short of the cumulative allocations to holders of Class A Units of
GAAP PBT under Section 3.5(a) for such prior years.


"Class B Distribution Shortfall Amount" with respect to any calendar year, shall
mean the cumulative amount by which distributions under Section 3.4(a)(ii) to
holders of Class B Units for all preceding calendar years since the Effective
Time fell short of the cumulative allocations to holders of Class B Units of
GAAP PBT under Section 3.5(a) for such prior years.


"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute or statutes.


"Company Minimum Gain" shall have the meaning for "Partnership Minimum Gain" set
forth in Sections 1.704-2(b)(2) and 1.704-2(d) of the Treasury Regulations.


"Depreciation" shall mean for each fiscal year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such fiscal year, except that if the Gross Asset Value
of an asset differs from its adjusted basis for Federal income tax purposes at
the beginning of such fiscal year, Depreciation shall be an amount which bears
the same ratio to such beginning Gross Asset Value as the Federal income tax
depreciation, amortization, or other cost recovery deduction for such fiscal
year bears to such beginning adjusted tax basis; provided, however, that if the
adjusted basis for Federal income tax purposes of an asset at the beginning of
such fiscal year is zero, Depreciation shall be determined with reference to
such beginning Gross Asset Value using any reasonable method selected by the
TMP.


"Effective Time" shall mean 12:01a.m. on May 1, 2010.


"GAAP PBT" shall mean, for any calendar (or partial) year, the consolidated net
income (loss) of the Company and its subsidiaries (if any) before provision for
all federal, state and local income taxes for such period, determined in
accordance with GAAP, and in accordance with the procedures applicable to such
determination set forth in Section 10.4(d) hereof; provided, however, for
calendar year 2010, GAAP PBT shall be calculated from and after the Effective
Time through December 31, 2010.


"Gross Asset Value", with respect to any asset, the asset’s adjusted basis for
Federal income tax purposes, except as follows:


(i)           Subject to the final sentence of this definition, the initial
Gross Asset Value of any asset contributed by a Member to the Company shall be
the gross fair market value of such asset, as determined by reference to Section
3.1(b), and as set forth in Section 8 to the Conveyance Document;

 
37

--------------------------------------------------------------------------------

 


(ii)           The Gross Asset Value of all Company assets shall be adjusted to
equal their respective gross fair market values as of the following times: (a)
the acquisition of additional Units by any new or existing Member in exchange
for a Capital Contribution or in connection with the grant of an interest in the
Company as consideration for the provision of services to or for the benefit of
the Company by an existing Member of a new Member; (b) the distribution by the
Company to a Member of property as consideration for a Unit; and (c) the
liquidation of the Company within the meaning of Treasury Regulations Section
1.704-1(b)(2)(ii)(g); provided, however, that adjustments pursuant to clauses
(a) and (b) above shall be made only if the Managers reasonably determine that
such adjustments are necessary or appropriate to reflect the relative economic
interests of the Members in the Company;


(iii)          The Gross Asset Value of any Company asset distributed to any
Member shall be adjusted to equal the gross fair market value of such asset on
the date of distribution; and


(iv)         The Gross Asset Value of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and clause (vi) of
the definition of Profits and Losses herein; provided, however, that Gross Asset
Values shall not be adjusted pursuant to this clause (iv) to the extent the
Managers determine that an adjustment pursuant to clause (ii) of this definition
is necessary or appropriate in connection with a transaction that would
otherwise result in an adjustment pursuant to this clause (iv).


If the Gross Asset Value of an asset has been determined or adjusted pursuant to
clauses (i), (ii), or (iv) hereof, such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset for
purposes of computing Profits and Losses.  It is understood that the Gross Asset
Values of each of the assets of the Company on the date of execution of this
Agreement shall be determined as set forth in Section 8 of the Conveyance
Document.


"Member Nonrecourse Debt" shall have the meaning for "Partner Nonrecourse Debt"
set forth in Section 1.704-2(b)(4) of the Treasury Regulations.


"Member Nonrecourse Debt Minimum Gain" shall mean an amount, with respect to
each Member Nonrecourse Debt, equal to the Company Minimum Gain that would
result if such Member Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Section 1.704-2(i)(3) of the Treasury Regulations.


"Member Nonrecourse Deductions" shall have the meaning set forth in Section
1.704-2(i)(2) of the Treasury Regulations.

 
38

--------------------------------------------------------------------------------

 


"Membership Interest" of any Member shall mean such Member's interest in the
Company under this Agreement (including, without limitation, such Member's
interest in Profits and Losses, distributions, voting, and management, all as
specified in this Agreement).


"Nonrecourse Deductions" shall have the meaning set forth in Section
1.704-2(b)(1) of the Treasury Regulations.


"Nonrecourse Liability" shall have the meaning set forth in Section
1.704-2(b)(3) of the Treasury Regulations.


"Person" shall mean an individual, partnership, limited partnership, limited
liability company, trust, estate, corporation, custodian, trustee, executor,
administrator, nominee or entity in a representative capacity.


"Profits and Losses", shall mean, for each fiscal year, an amount equal to the
Company’s taxable income or loss for such fiscal year, determined in accordance
with Section 703(a) of the Code (for this purpose, all items of income, gain,
loss, or deduction required to be stated separately pursuant to Section
703(a)(1) of the Code shall be included in taxable income or loss), with the
following adjustments:


(i)            Any income of the Company that is exempt from Federal income tax
and not otherwise taken into account in computing Profits or Losses pursuant to
this definition shall be added to such taxable income or loss;


(ii)           Any expenditures of the Company described in Section 705(a)(2)(B)
of the Code or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Section 1.704-1(b)(2)(iv)(i) of the Treasury Regulations, and not otherwise
taken into account in computing Profits or Losses pursuant to this definition,
shall be subtracted from such taxable income or loss;


(iii)          In the event the Gross Asset Value of any Company asset is
adjusted pursuant to clauses (ii) or (iii) of the definition of "Gross Asset
Value" herein, the amount of such adjustment shall be taken into account as gain
or loss from the disposition of such asset for purposes of computing Profits or
Losses;


(iv)          Gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for Federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;


(v)           In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account depreciation for such fiscal year or other period,
computed in accordance with the definition thereof;

 
39

--------------------------------------------------------------------------------

 


(vi)          To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Member’s Units, the amount of such adjustment shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account for the purposes of
computing Profits or Losses; and


(vii)         Notwithstanding any other provisions of this definition, any items
which are specially allocated pursuant to Section 3.3(d) shall not be taken into
account in computing Profits or Losses.


The amounts of the items of Company income, gain, loss, or deduction available
to be specially allocated pursuant to Section 3.3(e) shall be determined by
applying rules analogous to those set forth in clauses (i) through (vii) above.


"Treasury Regulations" shall mean final regulations issued by the Department of
the Treasury interpreting the Code.


"Units" shall mean Class A Units or Class B Units, as applicable.


ARTICLE XIV
MISCELLANEOUS


Section 14.1         Manner of Giving Notice.  Whenever under the provisions of
the Act, the Certificate or this Agreement, notice is required to be given to
the Company, any Member or Manager of the Company, and no provision is made as
to how such notice shall be given, any such notice to be given hereunder shall
be in writing and shall be deemed to have been given (a) upon personal delivery,
if delivered by hand or courier, (b) three days after the date of deposit in the
mails, postage prepaid, or (c) the next Business Day if sent by a prepaid
overnight courier service, and in each case at the respective addresses set
forth below or such other address as such party may have fixed by notice:


If to MDC Holdco or MDC Partners, to:


MDC Partners Inc.
45 Hazelton Avenue
Toronto, Ontario
Canada M5R 2E3
Attention:


with a copy to:


MDC Partners Inc.
950 Third Avenue
New York, NY 10022
Attn:  Mitchell Gendel, General Counsel

 
40

--------------------------------------------------------------------------------

 


If to IMS Holdco, to:


c/o BDR Company, LLC
650 Fifth Avenue
New York, New York 10017
Attention: Robert Ingram


with a copy to:


Moses & Singer LLP
405 Lexington Avenue
New York, New York 10174
Attention: Solomon P. Friedman, Esq.


If to the Company, to:


c/o MDC Partners Inc.
45 Hazelton Avenue
Toronto, Ontario
Canada M5R 2E3
Attention:


with a copy to:


MDC Partners Inc.
950 Third Avenue
New York, NY 10022
Attn:  Mitchell Gendel, General Counsel


or to such other address as hereafter shall be designated in writing by the
applicable party sent in accordance herewith or in the records of the Company.


Section 14.2         Waiver of Notice.  Whenever any notice is required to be
given to any Member or Manager of the Company under the provisions of the Act,
the Certificate or this Agreement, a waiver thereof in writing signed by the
Person or Persons entitled to such notice, whether before or after the time
stated therein, shall be deemed equivalent to the giving of such notice.


Section 14.3         No Company Seal.  The Company shall not have a Company
seal, and no agreement, instrument or other document executed on behalf of the
Company that would otherwise be valid and binding on the Company shall be
invalid or not binding on the Company solely because no Company seal is affixed
thereto.

 
41

--------------------------------------------------------------------------------

 


Section 14.4         Amendment or Modification.  The power to adopt, alter,
amend or repeal this Agreement is vested solely in the Members. Except for the
amendments contemplated by Sections 2.1 and 10.4(e), and subject to the
provisions of Section 4.1, this Agreement may be altered or amended only by the
unanimous vote or unanimous written consent of MDC Holdco and IMS Holdco. The
Managers may not adopt, alter, amend or repeal any provision of this Agreement.


Section 14.5         Binding Effect.  Subject to the restrictions on transfer
and assignment set forth in Article X of this Agreement, this Agreement is
binding on and inures to the benefit of the Members and their respective
successors and permitted assigns, including without limitation, any Lender who
exercises a default remedy under any agreement entered into in connection with
an MDC Financing.


Section 14.6         Governing Law; Severability.  This Agreement is governed by
and shall be construed in accordance with the law of the State of Delaware
without regard to the principles of conflict of laws thereof.  In the event of a
direct conflict between the provisions of this Agreement and any provision in
the Certificate or any mandatory provision of the Act, the applicable provisions
of the Certificate or the Act shall control.  If any provision of this Agreement
or the application thereof to any Person or circumstance is held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of that provision to other Persons or circumstances is not affected thereby and
that provision shall be enforced to the greatest extent permitted by law.


Section 14.7         Counterparts.  This Agreement may be executed by the
parties hereto in any number of counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same agreement.


Section 14.8         Entire Agreement.  This Agreement, including the other
documents referred to herein and the Exhibits and Schedules hereto that form a
part hereof, contains the entire understanding of the parties hereto with
respect to the subject matter contained herein and therein.  This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter, including without limitation, the Original
Operating Agreement.


Section 14.9         Currency.  Whenever used in this Agreement, the terms
"Dollars" and "$" mean United States Dollars.  All payments made hereunder shall
be made in United States Dollars.

 
42

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this Amended and Restated
Limited Liability Company Agreement as of the day and year first above written.



 
MF + P ACQUISITION CO.
       
By:
/s/ Mitchell Gendel                                                          
   
Name: Mitchell Gendel
   
Title: Vice President and Secretary
       
INTEGRATED MEDIA SOLUTIONS, LLC
       
By:
/s/ Robert Ingram                                                           
   
Name: Robert Ingram
   
Title: Chief Executive Officer
       
INTEGRATED MEDIA SOLUTIONS PARTNERS LLC
       
By:
/s/ Mitchell Gendel                                                          
   
Name: Mitchell Gendel
   
Title: Vice President and Secretary



43

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
ARTICLE I
FORMATION OF LIMITED LIABILITY COMPANY
   
Section 1.1  Formation
2
Section 1.2  Purpose
2
Section 1.3  Offices; Registered Agent
2
Section 1.4  Filings and Foreign Qualification
2
Section 1.5  Term
2
   
ARTICLE II
MEMBERS; MEMBERSHIP INTERESTS; UNITS
   
Section 2.1  Members and Membership Units
2
Section 2.2  Classes of Units
3
Section 2.3  Transfer of Units
3
Section 2.4  Additional Members and Membership Interests
3
Section 2.5  Liability of Member
3
Section 2.6  Limitations on Members
3
Section 2.7  Certification of Units
4
   
ARTICLE III
CAPITAL CONTRIBUTIONS; ALLOCATIONS AND DISTRIBUTIONS
   
Section 3.1  Capital Account; Capital Contributions
4
Section 3.2  Withdrawal and Return of Capital Contribution
5
Section 3.3  Allocation of Profits and Losses
5
Section 3.4  Distributions
9
Section 3.5  Allocation of GAAP PBT
10
   
ARTICLE IV
MANAGEMENT
   
Section 4.2  Authority of Managers
14
Section 4.3  Number and Qualifications of Managers
15
Section 4.4  Election and Term of Service
15
Section 4.5  Removal; Filling of Vacancies
15
Section 4.6  Place of Meetings
15
Section 4.7  Annual Meetings
15
Section 4.8  Regular Meetings
15
Section 4.9  Special Meetings
15
Section 4.10  Quorum of and Action by Managers
16
Section 4.11  Approval or Ratification of Acts or Contracts by Members
16
Section 4.12  Action Without A Meeting
16


 
i

--------------------------------------------------------------------------------

 


Section 4.13  Telephone Meetings
16
Section 4.14  Interested Managers and Officers
16
Section 4.15  Manager's Compensation
17
Section 4.16  Time Devoted to Company
17
Section 4.17  Liability of Managers
17
   
ARTICLE V
MEETINGS OF MEMBERS
   
Section 5.1  Annual Meetings
17
Section 5.2  Special Meetings
17
Section 5.3  Place of Meetings
17
Section 5.4  Notice of Meetings
18
Section 5.5  Quorum of and Action by Members
18
Section 5.6  Action Without a Meeting
18
Section 5.7  Telephone Meetings
18
   
ARTICLE VI
OFFICERS
   
Section 6.1  Officers
19
   
ARTICLE VII
ACCOUNTING AND TAX MATTERS; REPORTS; BANKING
   
Section 7.1  Books and Records
19
Section 7.2  Capital Accounts
19
Section 7.3  Tax Matters Partner
20
Section 7.4  Tax Elections
20
Section 7.5  Bank Accounts; Investment of Company Funds
21
Section 7.6  Signature of Negotiable Instruments
21
   
ARTICLE VIII
COVENANTS OF THE MEMBERS
   
Section 8.1  Independent Accountants
21
   
ARTICLE IX
DISSOLUTION, LIQUIDATION AND TERMINATION
   
Section 9.1  Dissolution
21
Section 9.2  Liquidation
22
Section 9.3  Termination
22
Section 9.4  Claims of the Members
22


 
ii

--------------------------------------------------------------------------------

 


ARTICLE X
RESTRICTIONS ON TRANSFERS; LIQUIDITY RIGHTS
   
Section 10.1  Assignment by the Members
23
Section 10.3  Binding Obligations Upon Exercise of a Put or a Call
25
   
ARTICLE XI
INDEMNIFICATION
   
Section 11.1  Indemnification of Managers and Members
33
Section 11.2  Others
34
Section 11.3  Insurance and Other Arrangements
34
Section 11.4  Report to Members
34
Section 11.5  Definitions
35
Section 11.6  Severability
35
Section 11.7  Nonexclusivity of Rights
35
   
ARTICLE XII
ADDITIONAL AGREEMENTS
   
Section 12.1  Integrated Media Solutions Name
35
   
ARTICLE XIII
OTHER DEFINITIONS
   
Section 13.1  Other Definitions
36
   
ARTICLE XIV
MISCELLANEOUS
Section 14.1  Manner of Giving Notice
40
Section 14.2  Waiver of Notice
41
Section 14.3  No Company Seal
41
Section 14.4  Amendment or Modification
42
Section 14.5  Binding Effect
42
Section 14.6  Governing Law; Severability
42
Section 14.8  Counterparts
42
Section 14.9  Entire Agreement
42
Section 14.9  Entire Agreement
42


 
iii

--------------------------------------------------------------------------------

 


INDEX OF DEFINED TERMS


AAA
33
Accepted Sale Request
25
Accountants
32
Acquired Business
30
Act
2
Adjusted Capital Account Deficit
37
Adjusted GAAP PBT
37
Affiliate
38
Agreement
1
AM
27
Annual Determination
32
AP
28
Applicable Percentage
28
Average Annual PBT Growth Rate
28
Average PBT Margin
28
   
Business
1
Business Day
38
   
Call
24
Call Exercise Notice
24
Call Period
24
Capital Account
20
Capital Contribution
38
Cash Flow
38
Certificate
2
Class A Distribution Shortfall Amount
38
Class B Closing
34
Class B Closing Date
34
Class B Distribution Shortfall Amount
38
Class B Purchase Price
27
Code
38
Company Minimum Gain
38
Conveyance Document
1
   
Date of Termination
26
Departing Principal
26
Depreciation
38
Direct Billings of Expenses
28
draw
10
   
Effective Time
39
Employment Agreements
4
expenses
36


 
iv

--------------------------------------------------------------------------------

 


Final Class B Payment
27
First Payment
27
   
GAAP
20
GAAP PBT
39
Gross Asset Value
39
   
IMS Holdco
1
Independent Auditors
32
   
JAMS
33
   
Lender
14
Loss Account
11
   
Manager
36
MDC Cash Management Program
14
MDC Financing
14
MDC Holdco
1
MDC Internal Transfer
12
MDC Partners
12
MDC Sale
12
Member
1
Member Nonrecourse Debt
40
Member Nonrecourse Debt Minimum Gain
40
Member Nonrecourse Deductions
40
Members
1
Membership Interest
40
   
Nonrecourse Deductions
40
Nonrecourse Liability
40
   
Original Operating Agreement
1
Other Entity
35
   
Pass Through of Third Party Costs
28
PBT
28
Person
40
proceeding
36
Profits and Losses
40
Prospective Purchaser
26
Purchase Agreement
1
Purchase Consideration Value
5
Purchase Transaction
1


 
v

--------------------------------------------------------------------------------

 


Reconciliation Period
32
Reduction Amount
31
Regulatory Allocations
7
Remaining Period
31
Remaining Principals
26
Revenues
31
   
Sale Request
25
Sale Request Acceptance Notice
25
Sale Request Condition
25
Sale Request Notice
25
Sale Request Period
25
Second Payment
27
serving at the request of the Company
36
   
Tax Distributions
10
Third Party Offer Notice
26
TMP
21
Treasury Regulations
41
   
Unit Capital Account
21
Units
41
   
Waiting Period
26
   
YP
31
YP+1
31
YP-1
31
YP-2
31


 
vi

--------------------------------------------------------------------------------

 


Schedule 2.1


Members and Membership Units


MF + P Acquisition Co.: 750 Class A Units


Integrated Media Solutions, LLC: 250 Class B Units

 
i

--------------------------------------------------------------------------------

 